Exhibit 10.3

[EXECUTION]

SEPARATION AND DISTRIBUTION AGREEMENT

Dated as of  July 6, 2005

Between

TEXAS INDUSTRIES, INC.

and

CHAPARRAL STEEL COMPANY

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page No.

 

 

--------------------------------------------------------------------------------

Section

 

 

 

 

ARTICLE I  DEFINITIONS

 

1.1

Definitions

1

1.2

Interpretation

7

 

 

 

ARTICLE II  BUSINESS SEPARATION

 

2.1

Separation of Chaparral Business

8

2.2

Retained Assets

9

2.3

Assumption of Liabilities

10

2.4

Retained Liabilities

11

2.5

Sequencing of Separation of Chaparral Business

11

2.6

New Agreements

12

2.7

Termination of Existing Intercompany Agreements

12

2.8

Shared Contracts and Liabilities

12

2.9

No TXI Representations or Warranties

13

 

 

ARTICLE III  THE DISTRIBUTION

 

3.1

Issuance and Delivery of Chaparral Shares

13

3.2

Distribution of Chaparral Shares

14

3.3

TXI Board Action

14

3.4

Additional Approvals

14

 

 

 

ARTICLE IV  BUSINESS SEPARATION CLOSING MATTERS

 

4.1

Delivery of Instruments of Conveyance

14

4.2

Delivery of Other Agreements

14

4.3

Provision of Corporate Records

14

 

 

 

ARTICLE V  EMPLOYEE MATTERS

 

5.1

Employment

14

5.2

Severance

15

5.3

Employment Solicitation

15

5.4

Personnel Records

15

5.5

Cessation of Participation in TXI Welfare Plans

15

5.6

Chaparral’s Welfare Plans

15

5.7

Welfare Plan Liabilities

15

5.8

Flexible Spending Accounts

16

5.9

TXI Assets

17

5.10

Past Credit for Amounts Paid

17

5.11

Disability

17

5.12

Cessation of Participation in TXI Non-ERISA Benefit Arrangements

17

5.13

Assumption of Certain Employee Related Obligations

17

5.14

Equity Compensation Plans

18

5.15

Workers’ Compensation

19

5.16

Accrued Days Off

20

5.17

Leaves of Absence

20

5.18

Defined Contribution and Defined Benefit Plans

20

5.19

Past Service Credit

21

5.20

Reimbursement and Indemnification

22

5.21

Further Cooperation

22

ii

--------------------------------------------------------------------------------




ARTICLE VI  CERTAIN COVENANTS

 

6.1

Commercially Reasonable Efforts

22

6.2

Non-Assignable Contracts

22

6.3

Novation of Assumed Liabilities; Release of Guarantees

23

6.4

Further Assurances

23

6.5

Collection of Accounts Receivable

24

6.6

Election of Chaparral Board of Directors

24

6.7

Late Payments

24

6.8

Registration and Listing

25

6.9

No Noncompetition

25

6.10

Litigation

25

6.11

Signs; Use of Company Name

25

6.12

Transition Services

25

 

 

 

ARTICLE VII  CONDITIONS TO THE DISTRIBUTION

 

7.1

Consummation of Pre-Distribution Transactions

26

7.2

Effectiveness of Registration Statement; No Stop Order

26

7.3

Approval of NASDAQ Listing Application

26

7.4

Approval by TXI Board of Directors

26

7.5

Receipt of Tax Opinion

27

7.6

Consents

27

7.7

No Other Events

27

7.8

No Actions

27

7.9

Compliance with State and Foreign Securities and “Blue Sky” Laws

27

7.10

Resignations

27

7.11

Dissemination of Information to TXI Stockholders

27

7.12

Ancillary Agreements

27

7.13

Satisfaction of Conditions

27

 

 

 

ARTICLE VIII  INSURANCE MATTERS

 

8.1

Insurance Prior to the Distribution Date

28

8.2

Ownership of Existing Policies and Programs

28

8.3

Maintenance of Insurance for Chaparral

28

8.4

Acquisition and Maintenance of Post-Distribution Insurance by Chaparral

28

8.5

Property Damage and Business Interruption Insurance Claims Administration for
Pre-Distribution Claims

28

8.6

Liability and Workers Compensation Insurance Claims Administration for
Pre-Distribution Claims

28

8.7

Non-Waiver of Rights to Coverage

29

8.8

Scope of Affected Policies of Insurance

29

 

 

 

ARTICLE IX  EXPENSES

 

9.1

Allocation of Expenses

29

 

 

 

ARTICLE X  INDEMNIFICATION

 

10.1

Release of Pre-Distribution Claims

30

10.2

Indemnification by Chaparral

31

10.3

Indemnification by TXI

31

10.4

Applicability of and Limitation on Indemnification

32

10.5

Adjustment of Indemnifiable Losses

32

10.6

Procedures for Indemnification of Third Party Claims

32

10.7

Procedures for Indemnification of Direct Claims

34

10.8

Contribution

34

10.9

Remedies Cumulative

34

10.10

Survival

35

iii

--------------------------------------------------------------------------------




ARTICLE XI  DISPUTE RESOLUTION

 

11.1

Escalation and Mediation

35

11.2

Continuity of Service and Performance

35

11.3

Choice of Forum

35

11.4

Ability to Pursue Other Legal Remedies

35

 

 

 

ARTICLE XII  ACCESS TO INFORMATION AND SERVICES

 

12.1

Agreement for Exchange of Information

35

12.2

Ownership of Information

36

12.3

Compensation for Providing Information

36

12.4

Retention of Records

35

12.5

Limitation of Liability

36

12.6

Production of Witnesses

36

12.7

Confidentiality

37

12.8

Privileged Matters

37

 

 

 

ARTICLE XIII  MISCELLANEOUS

 

13.1

Entire Agreement

38

13.2

Choice of Law and Forum

38

13.3

Amendment

38

13.4

Waiver

38

13.5

Partial Invalidity

39

13.6

Execution in Counterparts

39

13.7

Successors and Assigns

39

13.8

Third Party Beneficiaries

39

13.9

Notices

39

13.10

Performance

40

13.11

No Public Announcement

40

13.12

Termination

40

13.13

Limitation of Liability

40


Schedule

 

 

 

2.1(a)(ii)

Owned Real Property

2.1(a)(iii)

Personal Property Leases

2.1(a)(iv)

TXI Transportation Company Assets

2.1(a)(v)

Intellectual Property

2.1(a)(vi)

Contracts

2.1(b)(i)

Chaparral Real Estate Leases

2.1(b)(ii)

TXI Real Estate Leases

2.4(d)

Retained Liabilities

2.5(a)

Restructuring Transactions

2.7

Non-Terminated Intercompany Agreements

2.8

Shared Contracts

6.6

Director Nominees

6.10(a)

Assumed Actions

6.10(b)

Transferred Actions

iv

--------------------------------------------------------------------------------




SEPARATION AND DISTRIBUTION AGREEMENT

          THIS AGREEMENT is made as of July 6, 2005 by and between Texas
Industries, Inc. (“TXI”), a Delaware corporation, and Chaparral Steel Company
(“Chaparral”), a Delaware corporation, and, as of the date hereof, a
wholly-owned subsidiary of TXI.

          WHEREAS, TXI, through certain subsidiaries, is engaged in the business
of manufacturing and selling steel products (the “Chaparral Business”).

          WHEREAS, the Board of Directors of TXI has determined that it would be
advisable and in the best interests of TXI and its stockholders for TXI to
transfer and assign, or cause to be transferred and assigned, to Chaparral the
business, operations, assets and liabilities related to the Chaparral Business;

          WHEREAS, TXI has agreed to transfer, assign or lease, or cause to be
transferred, assigned or leased, to the Chaparral Parties (as hereinafter
defined) substantially all of the assets and properties of the Chaparral
Business, and Chaparral has agreed to the transfer, assignment or lease of such
assets and to assume, or cause to be assumed, substantially all of the
liabilities and obligations arising out of or relating to the Chaparral Business
(the “Contribution”);

          WHEREAS, the Board of Directors of TXI has determined that it would be
advisable and in the best interests of TXI and its stockholders for TXI to
distribute on a pro rata basis to the holders of TXI’s common stock, par value
$1.00 per share (“TXI Common Stock”), without any consideration being paid by
the holders of such TXI Common Stock, all of the outstanding shares of Chaparral
common stock, par value $0.01 per share (together with the preferred share
purchase rights associated therewith, the “Chaparral Common Stock”), then owned
by TXI (the “Distribution”);

          WHEREAS, for federal income tax purposes, the Contribution and
Distribution are intended to qualify for tax-free treatment under Sections 355,
361 and 368(a)(1)(D) of the Internal Revenue Code of 1986, as amended (the
“Code”); and

          WHEREAS, it is appropriate and desirable to set forth the principal
transactions required to effect the Contribution and Distribution and certain
other agreements that will govern the relationship of TXI and Chaparral
following the Distribution.

          NOW, THEREFORE, in consideration of the mutual promises contained
herein, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

          SECTION 1.1  Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.1.

          “Actions” means any action, claim, demand, suit, arbitration, inquiry,
subpoena, discovery request, proceeding or investigation by or before any court
or grand jury, any governmental or other regulatory or administrative entity,
agency or commission or any arbitration tribunal, domestic or foreign.

          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. For the purpose of this definition, the term “control” means
the power to direct the management of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” has the meaning correlative to the foregoing. After the
Distribution, Chaparral and TXI shall not be deemed to be under common control
for purposes hereof due solely to the fact that Chaparral and TXI have
stockholders in common.



--------------------------------------------------------------------------------




          “Agent” means Mellon Investor Services, LLC, the distribution agent
appointed by TXI to distribute shares of Chaparral Common Stock pursuant to the
Distribution.

          “Ancillary Agreements” means the Tax Sharing Agreement, the TXI Real
Estate Leases, the Chaparral Real Estate Leases, an Environmental Monitoring and
Management Agreement, a Preliminary Single Property Designation Agreement, a
Software License and any other agreement regarding the ongoing business and
service relationships between the TXI Parties and Chaparral Parties.

          “Assumed Actions” has the meaning set forth in Section 6.10(a).

          “Assumed Liabilities” has the meaning set forth in Section 2.3.

          “Cessation Time” has the meaning set forth in Section 5.5.

          “Chaparral” has the meaning set forth in the first paragraph of this
Agreement.

          “Chaparral 401(k) Plan” has the meaning set forth in Section
5.18(a)(i).

          “Chaparral Business” has the meaning set forth in the recitals.

          “Chaparral Business Employee” means (i) any individual employed at any
time on or prior to the Distribution Date by TXI or any of its Subsidiaries who
has, as of the Distribution Date, or who, immediately prior to his or her
termination of employment by TXI or any of its Subsidiaries had, employment
duties primarily related to the Chaparral Business, and (ii) any other
individual employed prior to the Distribution Date by TXI or any of its
Subsidiaries who accepts an offer to become an employee of Chaparral on the
Distribution Date.

          “Chaparral Common Stock” has the meaning set forth in the recitals.

          “Chaparral Distributable Share” means for each holder of record of TXI
Common Stock as of the close of business on the Record Date one share of
Chaparral Common Stock for every share of TXI Common Stock outstanding and held
of record by such holder at such time.

          “Chaparral FSP” has the meaning set forth in Section 5.18(b)(i).

          “Chaparral Indemnified Parties” has the meaning set forth in Section
10.3.

          “Chaparral Parties” means Chaparral, the direct or indirect
Subsidiaries acquired by Chaparral as part of the Transferred Assets and any
Subsidiaries formed or acquired after the date hereof.

          “Chaparral Real Estate Leases” has the meaning set forth in Section
2.1(b)(i).

          “Chaparral Share(s)” mean(s) each share of Chaparral Common Stock.

          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Part 6 of Subtitle B of Title I of ERISA and at section
4980B of the Code.

          “Code” has the meaning set forth in the Recitals.

2

--------------------------------------------------------------------------------




          “Contracts” has the meaning set forth in Section 2.1(a)(vi).

          “Contribution” has the meaning set forth in the Recitals.

          “Conveyancing Instruments” has the meaning set forth in Section 4.1.

          “Copyrights” means United States and foreign copyrights, both
registered and unregistered, along with the registrations and applications to
register any such copyrights.

          “Credit Facility” means a $150 million senior secured revolving credit
facility to be entered into by Chaparral.

          “Debt Issuance Costs” means the underwriting commitment and
syndication fees and any other fees and expenses under the Credit Facility and
the Note Offering, plus all rating agency fees, plus all counsel and  accounting
fees (including the fees of lenders’ counsel relating to the Credit Facility)
and other costs relating to the Credit Facility and Note Offering.

          “Distribution” has the meaning set forth in the Recitals.

          “Distribution Date” means the date determined by the Board of
Directors of TXI as the date on which the Distribution is payable to holders of
TXI Common Stock on the Record Date.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1001, et. seq.

          “Escalation Notice” has the meaning set forth in Section 11.1(a).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Expenses” means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).

          “Governmental Authority” means any foreign, federal, state, local or
other government, governmental, statutory or administrative authority,
regulatory body or commission or any court, tribunal or judicial or arbitral
body.

          “Indemnified Party” has the meaning set forth in Section 10.5(a).

          “Indemnifying Party” has the meaning set forth in Section 10.5(a).

          “Indemnity Payment” has the meaning set forth in Section 10.5(a).

          “Information” has the meaning set forth in Section 12.1(a).

          “Information Statement” has the meaning set forth in Section 6.8(a).

          “Insurance Charges” has the meaning set forth in Section 8.6.

3

--------------------------------------------------------------------------------




          “Intellectual Property License Agreements” means licenses relating to
the Patents and patent disclosures set forth on Schedule 2.1(a)(v).

          “Intercompany Agreements” means any contract, agreement or lease
between a TXI Party and  a Chaparral Party entered into prior to the
Distribution excluding this Agreement and the Ancillary Agreements.

          “IRS” means the U.S. Internal Revenue Service.

          “Liability” means any and all debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising (unless otherwise
specified in this Agreement), including all costs and Expenses relating thereto,
and including, without limitation, those debts, liabilities and obligations
arising under any law, rule, regulation, Action, threatened Action, order or
consent decree of any Governmental Authority or any award of any arbitrator of
any kind, and those arising under any contract, commitment or undertaking.

          “Losses” means any and all losses, costs, obligations, Liabilities,
settlement payments, awards, judgments, fines, penalties, damages, fees,
expenses, deficiencies, claims or other charges, absolute or contingent, matured
or unmatured, liquidated or unliquidated, accrued or unaccrued, known or unknown
(including, without limitation, the costs and Expenses of any and all Actions,
threatened Actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all Expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

          “Material Governmental Approvals and Consents” means any material
notices, reports or other filings to be made with or to, or any material
consents, registrations, approvals, permits, clearances or authorizations to be
obtained from, any Governmental Authority.

          “Non-ERISA Benefit Arrangement” means each contract, agreement,
policy, practice, program, plan, trust or arrangement, other than a Pension Plan
or Welfare Plan, providing for benefits, perquisites or compensation of any
nature to any Chaparral Business Employee, or to any family member, dependent or
beneficiary of any such Chaparral Business Employee, including, without
limitation, disability, severance, health, dental, life, accidental death and
dismemberment, travel and accident, tuition reimbursement, supplemental
unemployment, vacation, sick, personal or bereavement days, holidays,
retirement, deferred compensation, profit sharing, bonus, stock-based
compensation or other forms of incentive compensation.

          “Non-Permitted Names” has the meaning set forth in Section 6.11.

          “Note Offering” means the offering by Chaparral pursuant to Rule 144A
and Regulation S under the Securities Act of 1933, as amended, of senior
unsecured notes of Chaparral in the aggregate principal amount of up to $300
million.

          “Offering Memorandum” means Chaparral’s offering memorandum relating
to the Note Offering.

          “Owned Real Property” has the meaning set forth in Section 2.1(a)(ii).

          “Party” means the TXI Parties or the Chaparral Parties.

          “Patents” means United States and foreign patents and applications for
patents, including any continuations, continuations-in-part, divisions,
renewals, reissues and extensions thereof.

4

--------------------------------------------------------------------------------




          “Pension Plan” means any pension plan as defined in section 3(2) of
ERISA, without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

          “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

          “Personal Property Leases” has the meaning set forth in Section
2.1(a)(iii).

          “Prime Rate” means the rate that Bank of America (or any successor
thereto or other major money center commercial bank agreed to by the Parties)
announces from time to time as its prime lending rate, as in effect from time to
time.

          “Privilege” has the meaning set forth in Section 12.8(a).

          “Privileged Information” has the meaning set forth in Section 12.8(a).

          “Record Date” means the date determined by the Board of Directors of
TXI as the record date for the Distribution.

          “Registration Statement” has the meaning set forth in Section 6.8(a).

          “Retained Assets” means all of the TXI Parties’ assets other than the
Transferred Assets.

          “Retained Business” means the business of the TXI Parties other than
the Chaparral Business.

          “Retained Liabilities” means all of the TXI Parties’ Liabilities other
than the Assumed Liabilities.

          “SEC” means the United States Securities and Exchange Commission.

          “Shared Contract” means a contract, agreement or lease with a third
Person that directly benefits both a TXI Party and a Chaparral Party.

          “Software” means computer software programs, in source code and object
code form, including, without limitation, all related source diagrams, flow
charts, specifications, documentation and all other materials and documentation
necessary to allow a reasonably skilled third party programmer or technician to
maintain, support or enhance the Software.

          “Subsidiary” means, when used with reference to any Person, any
corporation or other organization whether incorporated or unincorporated of
which at least a majority of the securities or interests having by the terms
thereof ordinary voting power to elect at least a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries; provided, however, that no Person that is not
directly or indirectly wholly-owned by any other Person shall be a Subsidiary of
such other Person unless such other Person controls, or has the right, power or
ability to control, that Person. After the Distribution, Chaparral and TXI shall
not be deemed to be under common control for purposes hereof due solely to the
fact that Chaparral and TXI have stockholders in common.

          “Tax Benefit” means a reduction in the tax liability of a taxpayer for
any taxable period.  A Tax Benefit shall be deemed to have been realized or
received in a taxable period only if and to the extent that the tax liability of
the taxpayer for such period, after taking into account the effect of the
relevant item on the tax liability of such taxpayer in all prior periods, is
less than it would have been if such liability were determined without regard to
such item.

5

--------------------------------------------------------------------------------




          “Tax Cost” means an increase in the tax liability of a taxpayer for
any taxable period.  A Tax Cost shall be deemed to arise in a taxable period
only if and to the extent that the tax liability of the taxpayer for such
period, after taking into account the effect of the relevant item on the tax
liability of such taxpayer in all prior periods, is greater than it would have
been if such tax liability were determined without regard to such item.

          “Substitute Option” has the meaning set forth in Section 5.14(a).

          “Tax Sharing Agreement” means the Tax Sharing and Indemnification
Agreement, dated the date hereof, between TXI and Chaparral.

          “Third Party Claim” has the meaning set forth in Section 10.6(a).

          “Third Party Consents” has the meaning set forth in Section 6.1.

          “Trademarks” means all United States, state and foreign trademarks,
service marks, logos, trade dress and trade names, whether registered or
unregistered, including all goodwill associated with the foregoing, and all
registrations and pending applications to register the foregoing.

          “Transferred Actions” has the meaning set forth in Section 6.10(b).

          “Transferred Assets” has the meaning set forth in Section 2.1.

          “Transferred Intellectual Property” has the meaning set forth in
Section 2.1(a)(v).

          “TXI” has the meaning set forth in the first paragraph of this
Agreement.

          “TXI 401(k) Plan” has the meaning set forth in Section 5.18(a)(i).

          “TXI Business Employee” means any individual employed at any time on
or prior to the Distribution Date by TXI or any of its Subsidiaries who has, as
of the Distribution Date, or who, immediately prior to his or her termination of
employment by TXI or any of its Subsidiaries had ,employment duties primarily
related to the Retained Business

          “TXI Common Stock” has the meaning set forth in the Recitals.

          “TXI FSP” has the meaning set forth in Section 5.18(b)(i).

          “TXI Indemnified Parties” has the meaning set forth in Section 10.2.

          “TXI Option” has the meaning set forth in Section 5.14(a).

          “TXI Parties” means TXI and its direct and indirect Subsidiaries
(including those formed or acquired after the date hereof), other than the
Chaparral Parties.

          “TXI Policies” has the meaning set forth in Section 8.2.

          “TXI Real Estate Leases” has the meaning set forth in Section
2.1(b)(ii).

6

--------------------------------------------------------------------------------




          “Welfare Plan” means any employee welfare plan as defined in section
3(1) of ERISA, without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

 

SECTION 1.2  Interpretation.

 

 

 

 

(a)

In this Agreement, unless the context clearly indicates otherwise:

 

 

 

 

 

(i)

words used in the singular include the plural and words used in the plural
include the singular;

 

 

 

 

 

 

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement;

 

 

 

 

 

 

(iii)

reference to any gender includes the other gender;

 

 

 

 

 

 

(iv)

the word “including” means “including but not limited to”;

 

 

 

 

 

 

(v)

reference to any Article, Section, Exhibit or Schedule means such Article or
Section of, or such Exhibit or Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition;

 

 

 

 

 

 

(vi)

the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

 

 

 

 

 

(vii)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;

 

 

 

 

 

 

(viii)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

 

 

 

 

 

(ix)

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

 

 

 

 

 

 

(x)

accounting terms used herein shall have the meanings historically ascribed to
them by TXI based upon TXI’s internal financial policies and procedures in
effect prior to the date of this Agreement;

 

 

 

 

 

 

(xi)

if there is any conflict between the provisions of the body of this Agreement
and the Exhibits or Schedules hereto, the provisions of the body of this
Agreement shall control unless explicitly stated otherwise in such Exhibit or
Schedule;

 

 

 

 

 

 

(xii)

the titles to Articles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement;

7

--------------------------------------------------------------------------------




 

 

(xiii)

any portion of this Agreement obligating a Party to take any action or refrain
from taking any action, as the case may be, shall mean that such Party shall
also be obligated to cause its relevant Subsidiaries to take such action or
refrain from taking such action, as the case may be; and

 

 

 

 

 

 

(xiv)

unless otherwise specified in this Agreement, all references to dollar amounts
herein shall be in respect of lawful currency of the United States.

 

 

 

 

 

(b)     Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against either Party shall not apply to
any construction or interpretation hereof.


ARTICLE II
BUSINESS SEPARATION

 

SECTION 2.1  Separation of Chaparral Business.

 

 

 

(a)     Transfer of Assets.  Subject to the terms and conditions of this
Agreement and the Ancillary Agreements, prior to the Distribution, TXI has
caused or, prior to the Distribution,  shall cause the TXI Parties to convey,
assign, transfer, contribute and set over to the Chaparral Parties, and
Chaparral has caused or shall cause the Chaparral Parties to accept and receive,
all right, title and interest of the TXI Parties in and to the following assets
(all of such assets being hereinafter referred to as the “Transferred Assets”),
including the following:

 

 

 

(i)

Capital Stock.  All of the capital stock of Chaparral Steel Investments, Inc.
and Chaparral Steel (Virginia) Inc.;

 

 

 

 

(ii)

Owned Real Property.  Those certain parcels of land described on Schedule
2.1(a)(ii) (the “Owned Real Property”) and any and all improvements, fixtures,
machinery, equipment and other property described in such Schedule and located
on such Owned Real Property;

 

 

 

 

(iii)

Personal Property Leases.  Those certain machinery, equipment or other tangible
personal property leases (the “Personal Property Leases”) set forth on Schedule
2.1(a)(iii);

 

 

 

 

(iv)

Transportation Assets.  The assets of TXI Transportation Company set forth on
Schedule 2.1(a)(iv);

 

 

 

 

(v)

Intellectual Property.  (i) All Trademarks, Copyrights, Patents and Software
that are used solely in the Chaparral Business, including those set forth on
Schedule 2.1(a)(v); (ii) all business and technical information, nonpatented
inventions, including the patent disclosures set forth on Schedule 2.1(a)(v),
discoveries, processes, formulations, trade secrets, know-how and technical data
used solely in the Chaparral Business made or conceived by employees,
consultants or contractors of TXI or its Subsidiaries as to which the TXI
Parties have rights under any agreement or otherwise relating to the foregoing;
(iii) all business and technical information, nonpatented inventions,
discoveries, processes, formulations, trade secrets, know-how and technical data
used solely in the Chaparral Business made or conceived by third parties as to
which the TXI Parties have rights pursuant to executory agreements with said
third parties relating to the foregoing; and (iv) all permits, grants,
contracts, agreements and licenses running to or from a TXI Party relating to
the foregoing; and all rights that are associated with the foregoing
(collectively, the “Transferred Intellectual Property”);

8

--------------------------------------------------------------------------------




 

(vi)

Contracts.  All of the contracts set forth on Schedule 2.1(a)(vi) (the
“Contracts”);

 

 

 

 

(vii)

Permits and Licenses.  All permits, approvals, licenses, franchises,
authorizations or other rights granted by any Governmental Authority held or
applied for by a TXI Party and that are used solely in the Chaparral Business or
that relate solely to the Transferred Assets, to the extent they are legally
assignable to Chaparral;

 

 

 

 

(viii)

Claims and Indemnities.  All rights, claims, demands, causes of action,
judgments, decrees and rights to indemnity or contribution, whether absolute or
contingent, contractual or otherwise, in favor of a TXI Party to the extent it
relates to the Chaparral Business, including the right to sue, recover and
retain such recoveries and the right to continue in the name of a TXI Party any
pending actions relating to the foregoing, and to recover and retain any damages
therefrom, but only to the extent relating to the Chaparral Business;

 

 

 

 

(ix)

Books and Records.  All books and records (including all records pertaining to
customers, suppliers and personnel), wherever located, that are related
principally to the Chaparral Business;

 

 

 

 

(x)

Tax Credits.  Any right, title or interest in any tax refund, credit or benefit
to which any of the Chaparral Parties is entitled in accordance with the terms
of the Tax Sharing Agreement; and

 

 

 

 

(xi)

Other Assets.  All other assets, tangible or intangible, including all goodwill,
that are used principally in the Chaparral Business, including, without
limitation, domain names and websites, or which TXI has agreed to transfer
pursuant to the terms of this Agreement or any Ancillary Agreement or
Conveyancing Instrument.

 

 

 

 

(b)     Leases of Real Property.  Subject to the terms and conditions of this
Agreement and the Ancillary Agreements, prior to the Distribution the Parties
shall enter into the following leases of real property:

 

 

 

(i)

Those certain real estate leases from Chaparral, as lessor, to TXI, as lessee,
set forth on Schedule 2.1(b)(i) (the “Chaparral Real Estate Leases”) and any and
all improvements, fixtures, machinery, equipment and other property located on
the premises demised under the Chaparral Real Estate Leases; and

 

 

 

 

(ii)

Those certain real estate leases from TXI, as lessor, to Chaparral, as lessee,
set forth on Schedule 2.1(b)(ii) (the “TXI Real Estate Leases”) and any and all
improvements, fixtures, machinery, equipment and other property located on the
premises demised under the TXI Real Estate Leases.

 

 

 

          SECTION 2.2  Retained Assets.  Notwithstanding anything to the
contrary herein, the following shall be transferred to TXI or the appropriate
TXI Party, if owned or held by a Chaparral Party, and included in the Retained
Assets:

 

 

(a)     Cash.  Cash and cash equivalents, any cash on hand or in bank accounts,
certificates of deposit, commercial paper and similar securities owned or held
by any TXI Party or Chaparral Party as of the close of business on the
Distribution Date, except for deposits securing leases and other obligations
related solely to the Chaparral Business;

9

--------------------------------------------------------------------------------




 

(b)     Tax Refunds.  Any right, title or interest in and to any tax refund,
credit or benefit to which any of the TXI Parties is entitled in accordance with
the terms of the Tax Sharing Agreement;

 

 

 

(c)     Accruals.  Any amounts accrued on the books and records of TXI or a TXI
Party with respect to any Retained Liabilities;

 

 

 

(d)     Employee Benefits.  Except as provided in Article V, assets relating
primarily to the provision of benefits to present or former employees of the
Chaparral Business;

 

 

 

(e)     Insurance Premiums and Refunds.  Any right, title or interest in and to
any prepaid insurance premiums or premium refunds for the TXI Policies;

 

 

 

(f)     Intellectual Property Rights.  All email addresses and all Trademarks,
Copyrights, Patents, Software and other intellectual property rights that are
not used solely in the Chaparral Business; and

 

 

 

(g)     Other Assets.  All assets which TXI has agreed to retain pursuant to the
terms of this Agreement or any Ancillary Agreement or Conveyancing Instrument.

 

          SECTION 2.3  Assumption of Liabilities.  In connection with the
transactions contemplated by Section 2.1, and except as set forth in Section
2.4, Chaparral shall and hereby does, and shall cause the Chaparral Parties to,
assume on a joint and several basis, and pay, comply with and discharge in
accordance with their terms all Liabilities of the TXI Parties arising out of
the ownership or use of the Transferred Assets or the operation of the Chaparral
Business, whether existing on the date hereof or arising at any time after the
date hereof, whether based on circumstances, events or actions arising
heretofore or hereafter, whether or not such Liabilities shall have been
disclosed herein, and whether or not reflected on the books and records of the
TXI Parties or the Chaparral Parties (all of such Liabilities being hereinafter
referred to as the “Assumed Liabilities”), including:


 

(a)     Environmental.  All Liabilities of the TXI Parties involving the health
or safety of persons or the protection of the environment or natural resources
to the extent arising  out of the Chaparral Business or the Transferred Assets;

 

 

 

(b)     Leases and Contracts.  All Liabilities of the TXI Parties under or
related to the Personal Property Leases and the Contracts, such assumption to
occur as (i) assignee if such Personal Property Leases and Contracts are
assignable and are assigned or otherwise transferred to the Chaparral Parties,
or (ii) subcontractor, sublessee or sublicensee as provided in Section 6.2 if
such assignment of such Personal Property Leases and Contracts and/or proceeds
thereof is prohibited by law, by the terms thereof or not permitted by the other
contracting party;

 

 

 

(c)     Employees.  All Liabilities of the TXI Parties in connection with claims
of past or current employees of the Chaparral Business, except as otherwise
expressly provided in this Agreement;

 

 

 

(d)     Actions.  All Liabilities of the TXI Parties related to (i) any Actions
to the extent that they assert a claim arising out of the operation of the
Chaparral Business or the ownership or use of the Transferred Assets, whether
before or after the Distribution Date, and (ii) Assumed Actions;

 

 

 

(e)     Tax Liabilities.  All Liabilities for which any Chaparral Party is
liable in accordance with the terms of the Tax Sharing Agreement;

10

--------------------------------------------------------------------------------




 

(f)     Letters of Credit.  Any Liabilities incurred by TXI relating to any
letter of credit posted by TXI for the benefit of a Chaparral Party, including
letter of credit fees paid by TXI to the issuer of the letters of credit;

 

 

 

(g)     Other Liabilities.  All other Liabilities of the TXI Parties which
Chaparral has agreed to assume pursuant to the terms of this Agreement or any
Ancillary Agreement or Conveyancing Instrument.

 

 

         SECTION 2.4  Retained Liabilities.  Notwithstanding anything to the
contrary in this Agreement, neither Chaparral nor any of the other Chaparral
Parties shall assume the Retained Liabilities, including the following:

 

 

 

(a)     Benefit Plans.  Except as provided in Article V, the Liabilities under
the TXI employee benefit plans;

 

 

 

(b)     Tax Liabilities.  All Liabilities for which TXI is liable in accordance
with the terms of the Tax Sharing Agreement;

 

 

 

(c)     Retained Business.  All Liabilities arising out of the ownership or use
of the Retained Assets or the operation of the Retained Business; and

 

 

 

(d)     Other Liabilities.  The Liabilities set forth on Schedule 2.4(d) and all
Liabilities which TXI has agreed to retain pursuant to the terms of this
Agreement or any Ancillary Agreement or Conveyancing Instrument.

 

 

          SECTION 2.5  Sequencing of Separation of Chaparral Business.  The
separation of the Chaparral Business shall be effected as follows:

 

 

 

(a)     Corporate Restructuring.  The Parties acknowledge that on or before the
date hereof, the  corporate restructuring transactions set forth on Schedule
2.5(a) have been completed by TXI and its appropriate Subsidiaries.

 

 

 

(b)     Transfers.  After the consummation of the transactions set forth in
Section 2.5(a), TXI contributed to Chaparral as an additional contribution to
capital the capital stock provided in Section 2.1(a)(i), and TXI shall, and
shall cause the TXI parties to, transfer all of TXI’s right, title and interest
in and to the other Transferred Assets to the appropriate Chaparral Parties.

 

 

 

(c)     Assumption.  In consideration for and simultaneous with the consummation
of the transactions described in Section 2.5(b), the Chaparral Parties shall,
and hereby do, assume on a joint and several basis, and discharge in accordance
with their respective terms, all of the Assumed Liabilities.

 

 

 

(d)     Financing Transactions.  After the consummation of the transactions set
forth in Sections 2.5(a) through (c), TXI shall contribute to the capital of
Chaparral (Virginia) Inc. all but $25 million of its intercompany receivable
from Chaparral (Virginia) Inc., and Chaparral shall and shall cause the other
Chaparral Parties to (i) enter into the Credit Facility and related agreements,
(ii) consummate the Note Offering, and (iii) and  borrow sufficient funds under
the Credit Facility to permit Chaparral to pay the dividend as provided in
Section 2.5(e).

 

 

 

(e)     Dividend.  Immediately following the consummation of the transactions
described in Section 2.5(a) through (d), Chaparral shall pay to TXI, as a
dividend, approximately $341 million in cash, the exact amount thereof to be
determined by subtracting the Debt Issuance Costs from $350 million.  TXI shall
use the entire amount of the dividend to pay creditors who are not Affiliates of
TXI.

11

--------------------------------------------------------------------------------




 

(f)     Releases. Upon consummation of the transactions described in Sections
2.5(a) through (e), TXI shall cause the Chaparral Parties to be released from
their guarantees of TXI’s obligations under TXI’s 10¼% Senior Notes due 2011.

 

 

 

(g)     Contribution.  Immediately before the Distribution, TXI will contribute
to the capital of Chaparral (Virginia) Inc. any the remaining amount of its
intercompany receivable from Chaparral (Virginia) Inc.

 

Notwithstanding the foregoing, TXI may elect in its sole discretion at any time
prior to the Distribution to omit or modify any of the transactions set forth in
Sections 2.1 through 2.5 or to include additional transactions.


          SECTION 2.6  New Agreements.  Immediately following the consummation
of the transactions described in Section 2.5, the appropriate TXI Parties and
Chaparral Parties shall execute and deliver the following agreements, which
shall thereafter become binding agreements between the parties thereto in
accordance with their terms:

 

 

 

 

(a)

The Tax Sharing Agreement;

 

(b)

The TXI Real Estate Leases;

 

(c)

The Chaparral Real Estate Leases;

 

(d)

The Environmental Monitoring and Management Agreement; and

 

(e)

All other Ancillary Agreements.

 

 

 

          SECTION 2.7  Termination of Existing Intercompany Agreements. Except
for this Agreement and the Ancillary Agreements and as otherwise expressly
provided in this Agreement, the Ancillary Agreements or as set forth on Schedule
2.7, all Intercompany Agreements and all other intercompany arrangements and
courses of dealings, whether or not in writing and whether or not binding, in
effect immediately prior to the Distribution Date, shall be terminated and be of
no further force and effect from and after the Distribution Date.

 

 

 

          SECTION 2.8  Shared Contracts and Liabilities.

 

 

 

 

(a)     Liabilities that relate to any Shared Contract set forth in Schedule 2.8
or that arose on or before the Distribution Date but do not relate primarily to
the Chaparral Business or to any other business of TXI (“Shared Liabilities”)
shall be allocated between the TXI Parties, on the one hand, and the Chaparral
Parties on the other hand, as follows:


 

 

(i)

first, if the Shared Liability is incurred exclusively in respect of a benefit
received by one Party, the Party receiving such benefit shall be responsible for
such Shared Liability;

 

 

 

 

 

 

(ii)

second, if the Shared Liability relates to a Shared Contract but cannot be so
allocated under clause (i), such Shared Liability shall be allocated between the
Parties based on the relative proportions of total benefit received (over the
term of the Shared Contract, measured as of the date of the allocation) under
the relevant Shared Contract. Notwithstanding the foregoing, each Party shall be
responsible for any and all Shared Liabilities arising out of or resulting from
its breach of the relevant Shared Contract;

12

--------------------------------------------------------------------------------




 

 

(iii)

third, if the Shared Liability does not relate to a Shared Contract and cannot
be so allocated under clause (i), such Shared Liability shall be allocated
between the Parties based on the relative proportions of total benefit received
in connection with the matter pursuant to which the Shared Liability arose; and

 

 

 

 

 

 

(iv)

fourth, if the Shared Liability cannot be so allocated under clauses (i) through
(iii), such Shared Liability shall be allocated evenly between the Parties.

 

 

 

 

 

(b)     If any of the TXI Parties, on the one hand, or any of the Chaparral
Parties, on the other hand, receive any benefit or payment under any Shared
Contract that was intended for the other Party, the Party receiving such benefit
or payment will use commercially reasonable efforts to deliver, transfer or
otherwise afford such benefit or payment to the other Party.

 

 

 

 

 

(c)     The TXI Parties shall have the sole right, responsibility and authority
for administration of pre-Distribution claims that relate to or affect any
Shared Liability.  The expenses of such administration shall be treated as
Shared Liabilities.

          SECTION 2.9  No TXI Representations or Warranties.  Except as
expressly set forth herein or in any Ancillary Agreement, TXI does not represent
or warrant in any way (i) as to the value or freedom from encumbrance of, or any
other matter concerning, any of the Transferred Assets or Assumed Liabilities or
(ii) as to the legal sufficiency to convey title to any of the Transferred
Assets on the execution, delivery and filing of the Conveyancing Instruments. 
ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS, WHERE IS” BASIS (AND IN THE
CASE OF THE OWNED REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM OF DEED
OR CONVEYANCE) WITHOUT ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, MARKETABILITY, TITLE, VALUE, FREEDOM FROM
ENCUMBRANCE OR ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, and the
Chaparral Parties shall bear the economic and legal risks that any conveyances
of such assets shall prove to be insufficient or that the Chaparral Parties’
title to any such assets shall be other than good and marketable and free of
encumbrances.  Except as expressly set forth in this Agreement or in any
Ancillary Agreement, TXI does not represent or warrant that the obtaining of the
consents or approvals, the execution and delivery of any amendatory agreements
and the making of the filings and applications contemplated by this Agreement
shall satisfy the provisions of all applicable agreements or the requirements of
all applicable laws or judgments, and, subject to Section 6.3, the Chaparral
Parties shall bear the economic and legal risk that any necessary consents or
approvals are not obtained or that any requirements of law or judgments are not
complied with.  Notwithstanding the foregoing, the Parties shall fully cooperate
and use commercially reasonable efforts to obtain all consents and approvals, to
enter into all amendatory agreements and to make all filings and applications
that may be required for the consummation of the transactions contemplated by
this Agreement.

ARTICLE III
THE DISTRIBUTION

          SECTION 3.1  Issuance and Delivery of Chaparral Shares.  Chaparral
shall issue to TXI the number of Chaparral Shares required so that the total
number of Chaparral Shares held by TXI immediately prior to the Distribution is
equal to the total number of Chaparral Shares distributable pursuant to Section
3.2.  TXI shall deliver to the Agent one or more stock certificates representing
all Chaparral Shares then issued and outstanding, together with one or more
stock power(s) endorsed in blank and, with respect to any uncertificated shares
to be distributed pursuant to Section 3.2, shall take such steps as are
necessary to permit such shares to be distributed in the manner described in
Section 3.2.  In its capacity as Chaparral’s transfer agent, the Agent will
distribute such shares in the manner described in Section 3.2.

13

--------------------------------------------------------------------------------




          SECTION 3.2  Distribution of Chaparral Shares.  TXI shall instruct the
Agent to (i) distribute the Chaparral Distributable Share to each holder of
record of TXI Common Stock at the close of business on the Record Date, and (ii)
after completing the transactions described in Section 3.3, deliver to Chaparral
as a contribution to Chaparral, all remaining Chaparral Shares, if any, then
held by the Agent.  Any such returned Chaparral Shares shall be immediately
cancelled by Chaparral and shall not constitute treasury shares. Each
distributed Chaparral Share shall be validly issued, fully paid and
nonassessable and free of preemptive rights. The shares of Chaparral Common
Stock distributed shall be distributed as uncertificated shares registered in
book-entry form through the direct registration system. Except as required by
applicable law, no certificates therefor shall be distributed. The Agent shall
deliver an account statement to each holder of Chaparral Common Stock reflecting
such holder’s ownership interest in shares of Chaparral Common Stock.

          SECTION 3.3  TXI Board Action.  The TXI Board of Directors shall, in
its discretion, establish the Record Date and the Distribution Date and all
appropriate procedures in connection with the Distribution. The Board of
Directors of TXI also shall have the right to adjust the Chaparral Distributable
Share at any time prior to the Distribution. The consummation of the
transactions provided for in this Article III shall only be effected after the
Distribution has been declared by the TXI Board of Directors.

          SECTION 3.4  Additional Approvals.  TXI shall cooperate with Chaparral
in effecting, and if so requested by Chaparral, TXI shall, as the sole
stockholder of Chaparral prior to the Distribution, ratify any actions which are
reasonably necessary or desirable to be taken by Chaparral to effectuate the
transactions referenced in or contemplated by this Agreement in a manner
consistent with the terms hereof, including the preparation and implementation
of appropriate plans, agreements and arrangements for employees of the Chaparral
Business and non-employee members of Chaparral’s board of directors.

ARTICLE IV
BUSINESS SEPARATION CLOSING MATTERS

          SECTION 4.1  Delivery of Instruments of Conveyance.  In order to
effectuate the transactions contemplated by Article II, the Parties shall
execute and deliver, or cause to be executed and delivered, prior to or as of
the Distribution such deeds, easements, licenses, rights of first refusal, bills
of sale, instruments of assumption, instruments of assignment, stock powers,
certificates of title and other instruments of assignment, transfer, assumption
and conveyance (collectively, the “Conveyancing Instruments”) as the Parties
shall reasonably deem necessary or appropriate to effect such transactions.

          SECTION 4.2  Delivery of Other Agreements.  Prior to or as of the
Distribution, the Parties shall execute and deliver, or shall cause to be
executed and delivered, each of the Ancillary Agreements.

          SECTION 4.3  Provision of Corporate Records.  Prior to or as promptly
as practicable after the Distribution, TXI shall deliver to Chaparral all
corporate books and records of Chaparral Parties and copies of all corporate
books and records of the TXI Parties relating to the Chaparral Business,
including in each case all active agreements, litigation files and government
filings.

ARTICLE V
EMPLOYEE MATTERS

          SECTION 5.1  Employment.  On or before the Distribution Date, one of
the Chaparral Parties shall employ or continue to employ each Chaparral Business
Employee who, as of the day immediately prior thereto is employed by TXI or any
of its Affiliates or Subsidiaries, including any such employee who is then an
inactive employee on approved medical, non-medical or short-term disability,
long-term disability or weekly indemnity leave of absence or absent from active
employment due to occupational illness or injury covered by workers’
compensation. The terms and conditions of employment with Chaparral (x) shall be
communicated to each such Chaparral Business Employee prior to the Distribution
Date in a form mutually satisfactory to Chaparral and TXI, (y) shall include
credit, for all purposes, for all years of service credited by TXI and its
Subsidiaries and Affiliates, and (z) may include a requirement to execute a
confidentiality and non-compete agreement between such Chaparral Business
Employee and Chaparral.

14

--------------------------------------------------------------------------------




          SECTION 5.2  Severance.  It is not intended that any Chaparral
Business Employee will be eligible for termination or severance payments or
benefits from TXI or its Subsidiaries or Affiliates as a result of the transfer
or change of employment from TXI to Chaparral or their respective Subsidiaries
or Affiliates.  Notwithstanding the preceding sentence, in the event that any
such termination or severance payments or benefits become payable on account of
such transfer, change or the refusal of a Chaparral Business Employee to accept
employment with Chaparral, Chaparral shall indemnify the TXI Parties and their
Affiliates, for the amount of such termination or severance payments or
benefits. Chaparral shall be liable, and indemnify the TXI Parties and their
Affiliates, for any termination or severance obligations owed to Chaparral
Business Employees on or after the Distribution Date, including obligations to
Chaparral Business Employees whose employment ceased prior to the Distribution
Date.

          SECTION 5.3  Employment Solicitation.  For a period of three (3) years
following the Distribution Date, neither the TXI Parties nor the Chaparral
Parties may, and will not permit any of their respective Affiliates or agents
to, solicit or recruit for employment any then current exempt salaried,
managerial or supervisory employees of the other, without the prior written
consent of the other.  Nothing in this Section 5.3 shall be construed so as to
(i) prohibit the hiring by either the TXI Parties or the Chaparral Parties of
any exempt salaried, managerial or supervisory employee of the other who in good
faith is believed to be actively seeking employment on his/her own initiative
without prior contact initiated by any employee or agent of the company where
employment is sought, or (ii) prohibit the hiring of any person who applied for
employment with either company in response to any public advertising medium.

          SECTION 5.4  Personnel Records.  Subject to applicable law, all
information and records regarding employment and personnel matters of Chaparral
Business Employees will be Transferred Assets and shall be retained after the
Distribution Date by Chaparral in accordance with all laws relating to the
collection, storage, retention and disclosure of such records.  Access to such
records after the Distribution Date will be provided to TXI in accordance with
Section 12.1.  Notwithstanding the foregoing, TXI shall retain reasonable access
to those records necessary to TXI’s continued administration of any plans or
programs on behalf of Chaparral Business Employees after the Distribution Date
for so long as said administration continues pursuant to this Agreement.  TXI
shall also retain copies of all confidentiality and non-compete agreements with
any Chaparral Business Employee in which TXI has an interest.

          SECTION 5.5  Cessation of Participation in TXI Welfare Plans.  Except
as otherwise provided in this Agreement or as required by the terms of any TXI
Welfare Plan or by COBRA or any comparable state law, participation in the TXI
Welfare Plans by all Chaparral Business Employees will cease as of 11:59 p.m. on
the Distribution Date (the “Cessation Time”).

          SECTION 5.6  Chaparral’s Welfare Plans.  Effective as of the Cessation
Time, Chaparral shall have in place for the benefit of Chaparral Business
Employees and their respective eligible dependents, health (including medical,
vision and dental), life, accidental death and dismemberment, disability and
other Welfare Plans substantially similar to the Welfare Plans maintained by TXI
or any of its Subsidiaries or Affiliates in which such individuals participated
immediately prior to the Cessation Time.  Chaparral Business Employees shall be
eligible to participate in the Chaparral Welfare Plans immediately following the
Cessation Time on the same basis on which they were eligible to participate in
the TXI Welfare Plans immediately prior to the Cessation Time.

          SECTION 5.7  Welfare Plan Liabilities.

 

(a)     Chaparral Liabilities. Except as provided in this Agreement, as of the
Cessation Time, Chaparral shall assume, and be solely responsible for all
Welfare Plan Liabilities incurred by any Chaparral Business Employee or his or
her dependents after the Cessation Time.

15

--------------------------------------------------------------------------------




 

(b)     TXI Liabilities. TXI shall continue to be responsible after the
Cessation Time for employer Liabilities under its Welfare Plans with respect to
the following:


 

 

(i)

Terminated Employees.  Any Chaparral Business Employee whose employment
terminated prior to the Cessation Time for any reason and who elected or is
eligible to elect, pursuant to a TXI-sponsored continuation plan or rights under
COBRA or any comparable state law, to continue participation in any Welfare Plan
in which he/she was enrolled on the applicable date of termination.

 

 

 

 

 

 

(ii)

Dependents.  Any dependent of a Chaparral Business Employee whose employment
terminated prior to the Cessation Time who elected, or is eligible to elect
pursuant to rights under COBRA or any comparable state law continuation coverage
under TXI’s Welfare Plans as of the Cessation Time.

 

 

 

 

 

 

(iii)

Retirees.  Any Chaparral Business Employee whose employment terminated prior to
the Cessation Time due to retirement and who elected or is eligible to elect,
pursuant to a TXI-sponsored continuation plan or rights under COBRA, or any
comparable state law, to continue participation in any Welfare Plan.

 

 

 

 

 

 

(iv)

Disabled Persons.  Any Chaparral Business Employee who is not on TXI’s payroll
and is receiving long-term disability benefits as of the Cessation Time who is
eligible to elect, pursuant to a TXI-sponsored continuation plan or rights under
COBRA, or any comparable state law, to continue participation in any Welfare
Plan.

 

 

 

 

 

 

(v)

Pre-Distribution Claims.  Except as provided in Sections 5.2, 5.8 and 5.11, all
claims for self-insured welfare benefits incurred by Chaparral Business
Employees prior to the Cessation Time, whether such claims have been paid or
remain unpaid as of such date.  Claims incurred by Chaparral Business Employees
prior to the Cessation Time pursuant to the terms of a fully insured plan
maintained by TXI or Chaparral  shall be paid pursuant to such plan.  Claims for
health benefits shall be considered to be incurred prior to the Cessation Time
if the services related to such claims were provided prior to the Cessation
Time.  Claims for all other welfare benefits shall be considered to be incurred
prior to the Cessation Time if the date of loss occurred prior to the Cessation
Time.

          SECTION 5.8  Flexible Spending Accounts.  Effective as of the
Cessation Time, Chaparral shall have in place a flexible spending account plan
in which Chaparral Business Employees shall maintain their existing eligibility
and participation status under the flexible spending account plan maintained by
TXI.  Salary reduction elections made by Chaparral Business Employees under the
TXI flexible spending account plan shall continue to apply with respect to the
Chaparral flexible spending account plan at least through the end of the 2005
calendar year.  As of the Cessation Time, Chaparral shall credit or debit (as
applicable), or cause to be credited or debited, the account of each Chaparral
Business Employee under the Chaparral flexible spending account plan with an
amount equal to the positive or negative balance of such Chaparral Business
Employee’s flexible spending accounts under the TXI flexible spending account
plan immediately prior to the Cessation Time.  For purposes of this Section, the
balance of a Chaparral Business Employee’s flexible spending account shall be
determined as the amount of the Chaparral Business Employee’s contributions for
the 2005 calendar year to the account as of the Cessation Time minus the amount
of his or her reimbursements for the 2005 calendar year from the account as of
the Cessation Time.  TXI shall pay, or cause to have paid, to Chaparral any net
positive balance of the amounts credited to the flexible spending accounts of
Chaparral Business Employees as of the Cessation Time, and Chaparral shall pay,
or cause to have paid, to TXI any net negative balance of the amounts credited
to such accounts.  Any such payments shall be made as soon as administratively
practicable after the Cessation Time.  Chaparral shall assume and be solely
responsible for (i) all claims which have been submitted by Chaparral Business
Employees under the TXI flexible spending account plan but not yet paid as of
the Cessation Time, and (ii) all claims submitted under the Chaparral flexible
spending account plan after the Cessation Time.  TXI shall provide Chaparral
with copies of any records available to TXI to document the claims described in
clause (i) above.

16

--------------------------------------------------------------------------------




          SECTION 5.9  TXI Assets.  Except as provided in Section 5.8 above, TXI
shall retain all claim reserves, bank accounts, trust funds or other balances
maintained by or on behalf of TXI’s Welfare Plans.

          SECTION 5.10  Past Credit for Amounts Paid.  Chaparral shall credit
Chaparral Business Employees with any amounts paid under the TXI Welfare Plans
toward satisfaction of applicable deductible amounts and copayments, coinsurance
and out-of-pocket maximums under the corresponding Welfare Plans maintained by
Chaparral to the extent such payments would have been taken into account under
the TXI Welfare Plans.  TXI shall provide Chaparral with copies of any records
available to TXI to document such payments.

          SECTION 5.11.  Disability.

 

(a)     Short-Term Disability Benefits.  Chaparral shall be responsible for all
claims for short-term disability benefits payable to Chaparral Business
Employees on or after the Distribution Date. TXI shall continue to be
responsible after the Distribution Date to fund  all claims for short-term
disability benefits incurred by a Chaparral Business Employee prior to the
Distribution Date.

 

 

 

(b)     Long-Term Disability Benefits.  Chaparral shall continue to be
responsible after the Cessation Time for all claims for long-term disability
incurred prior to the Cessation Time by any Chaparral Business Employee who is
absent from active employment due to a total disability, as defined in the
Chaparral disability plan, on or prior to the Cessation Time.  Chaparral shall
also assume and be responsible for long-term disability benefits for any
Chaparral Business Employee who is receiving short-term disability benefits as
of the Cessation Time and who becomes eligible for long-term disability benefits
thereafter.  Chaparral shall assume and be solely responsible for all other
claims for long-term disability payable after the Cessation Time with respect to
any Chaparral Business Employee.

          SECTION 5.12  Cessation of Participation in TXI Non-ERISA Benefit
Arrangements.  Except as otherwise provided in this Agreement or as required by
the terms of any TXI Non-ERISA Benefit Arrangement, participation in TXI
Non-ERISA Benefit Arrangements will cease for all Chaparral Business Employees
as of the Cessation Time.

          SECTION 5.13  Assumption of Certain Employee Related Obligations. 
Effective as of the Cessation Time, the Chaparral Parties shall assume, and none
of the TXI Parties or any of their Affiliates shall have any further Liability
for, the following agreements, obligations and Liabilities; provided, however,
that if any such agreement, obligation or Liability cannot be assumed by the
Chaparral Parties for a reason beyond the control of the parties hereto,
including the refusal of a third party to agree to such an assumption, then the
Chaparral Parties shall indemnify the TXI Parties and their Affiliates and hold
them harmless with respect to such agreement, obligation or Liability, as though
it had been assumed by the Chaparral Parties.

 

(a)     Agreements entered into between TXI, its Subsidiaries or Affiliates and
Chaparral Business Employees.

 

 

 

(b)     Agreements entered into between TXI, its Subsidiaries or Affiliates and
independent contractors providing services to the Chaparral Business.

 

 

 

(c)     All confidentiality and non-compete agreements between TXI, its
Subsidiaries or Affiliates and Chaparral Business Employees.

17

--------------------------------------------------------------------------------




 

(d)     All wages, salary, incentive compensation, commissions and bonuses
payable to Chaparral Business Employees after the Cessation Time except that TXI
shall retain Liability for amounts payable to Chaparral Business Employees under
all incentive plans for the 2005 fiscal year.

 

 

 

(e)     Any severance payments owed, but not yet paid, to any Chaparral Business
Employee whose employment terminated prior to the Cessation Time.

 

 

 

(f)     All moving expenses incurred by Chaparral Business Employees in
connection with the Distribution.

 

 

 

(g)     All Liabilities and obligations whatsoever of the Chaparral Business
with respect to claims made by or with respect to Chaparral Business Employees
or any other persons who at any time prior to the Distribution Date had
employment duties primarily related to the Chaparral Business relating to
Non-ERISA Benefit Arrangements with respect to the Chaparral Business and not
otherwise retained or assumed by TXI pursuant to this Agreement, including such
liabilities relating to actions or omissions of or by Chaparral or any officer,
director, employee or agent thereof prior to the Distribution Date.

          SECTION 5.14  Equity Compensation Plans.

 

(a)     Unexercisable Options.  Each outstanding option to purchase TXI Common
Stock that is held by a Chaparral Business Employee (a “TXI Option”) shall, to
the extent such TXI Option is not exercisable as of the Cessation Time, be
cancelled and replaced with a substitute option granted by Chaparral to purchase
from Chaparral shares of Chaparral Common Stock (a “Substitute Option”).  The
number of shares of Chaparral Common Stock subject to each Substitute Option and
the exercise price per share will be calculated in accordance with the following
formulas:


 

Number of Substitute Options Shares = Number of TXI Option Shares / (Post-Spin
Chaparral Closing Price / Pre-Spin TXI Closing Price)

 

 

 

Exercise Price per Share = Post-Spin Chaparral Closing Price x Closing Price
Ratio

 

 

 

where

 

 

 

“Number of Substitute Option Shares” is the number of shares of Chaparral Common
Stock subject to a Substitute Option that will be granted by Chaparral to a
Chaparral Business Employee.  Any fractional number will be rounded down to the
next whole number.

 

 

 

“Number of TXI Option Shares” is the number of shares of TXI Common Stock
subject to an unvested TXI Option held by a Chaparral Business Employee at the
Cessation Time.

 

 

 

“Post-Spin Chaparral Closing Price” is the closing price of Chaparral Common
Stock sold in the regular way on the first business day after the Distribution
Date.

 

 

 

“Pre-Spin TXI Closing Price” is the closing price of TXI Common Stock sold in
the regular way on the Distribution Date.

18

--------------------------------------------------------------------------------




 

“Exercise Price per Share” is the exercise price per share of a Substitute
Option that will be granted by Chaparral to a Chaparral Business Employee.

 

 

 

“Closing Price Ratio” is the exercise price per share of an unvested TXI Option
divided by the Pre-Spin TXI Closing Price.


 

Employment or service credited by TXI and its Subsidiaries and Affiliates and
Chaparral shall be taken into account in determining when such Substitute
Options become exercisable, and when they terminate.  Except as otherwise
provided herein, each substitute option shall be exercisable upon the same terms
and conditions as were applicable under the related TXI Option immediately prior
to the Cessation Time.

 

 

 

(b)     Exercisable Options.  Each outstanding TXI Option that is, or is
scheduled to be, exercisable as of the Cessation Time shall remain exercisable
following the Distribution Date, pursuant to its terms, only for the period
during which such TXI Option remains exercisable following the holder’s
termination of employment with TXI, its Subsidiaries or Affiliates, provided
that the number of shares of TXI Common Stock subject to each such TXI Option
and the exercise price per share shall be adjusted in the same manner as TXI
adjusts options to purchase TXI Common Stock held by its other employees.

 

 

 

(c)     Restricted Stock.  In connection with the Distribution, the restrictions
on each outstanding share of restricted stock held by a director of TXI who
becomes a director of Chaparral shall lapse in accordance with the terms of the
applicable TXI equity compensation plan and award agreement.

 

 

 

(d)     Chaparral Performance Share Plan.  On the Distribution Date, Chaparral
shall assume and be solely responsible for all obligations and Liabilities under
any outstanding Chaparral Steel Company Performance Share Agreement and Plan.

 

 

 

(e)     TXI Common Stock Award Plan.  On the Distribution Date, Chaparral shall
assume and be solely responsible for all obligations and Liabilities under any
outstanding award under the Texas Industries, Inc. Common Stock Award Plan to
Tommy A. Valenta and William H. Dickert. Such awards to Mr. Valenta and Mr.
Dickert shall be adjusted in the same manner as unexercisable stock options are
adjusted pursuant to Section 5.14(a).  TXI will retain sole responsibility for
all obligations and Liabilities under any other outstanding award under the
Texas Industries, Inc. Common Stock Award Plan.

 

 

 

(f)     Other Equity Awards.  Except as provided in Sections 5.14(a) through
(e), all outstanding equity compensation awards held by Chaparral Business
Employees under the TXI equity compensation plans shall be subject to the terms
of such plans and applicable award agreements.

          SECTION 5.15  Workers’ Compensation.  Except as provided herein,
Chaparral shall be solely responsible for all claims for workers’ compensation
reported by a Chaparral Business Employee on or after the Distribution Date. 
TXI shall continue to be responsible after the Distribution Date for
administering all claims for workers’ compensation reported by a Chaparral
Business Employee prior to the Distribution Date under the terms of any TXI
workers’ compensation policy or plan; however, Chaparral shall reimburse, and
shall indemnify TXI, or its Subsidiaries or Affiliates, for any amounts payable
under such claims.  In accordance with Sections 5.20 and 8.6, TXI shall
transfer, or cause to be transferred, to Chaparral any accrued, unpaid
liabilities related to such incurred claims or incurred but not reported claims
which have been accrued by TXI, its Subsidiaries or Affiliates prior to the
Distribution Date.  Such accruals are intended to reflect claims cost within the
specified deductible amount stipulated in each relevant insurance policy for
several past years with open claims.  Any adjustments to the accruals required
after the Distribution Date are the sole responsibility of Chaparral and will be
remitted as required by this Agreement in Sections 5.20 and 8.6.

19

--------------------------------------------------------------------------------




          SECTION 5.16  Accrued Days Off.  Chaparral shall recognize and assume
all Liability for all vacation, holiday, flex days and personal days off,
including banked vacation, accrued by Chaparral Business Employees as of the
Cessation Time, and Chaparral shall credit each Chaparral Business Employee with
such days off  accrual.

          SECTION 5.17  Leaves of Absence.  Chaparral shall establish leave of
absence policies which are substantially similar to the leave of absence
policies maintained by TXI and will continue to apply such policies to inactive
Chaparral Business Employees who are on an approved leave of absence as of the
Distribution Date.  Chaparral Business Employees shall be eligible for leaves of
absence after the Distribution Date to the same extent they would have been had
they remained employed by TXI, its Subsidiaries or Affiliates.  Leaves of
absence taken by Chaparral Business Employees prior to the Distribution Date
shall be deemed to have been taken as employees of Chaparral.

 

SECTION 5.18  Defined Contribution and Defined Benefit Plans.

 

 

 

 

(a)

Employees’ Retirement Plan.

 

 

 

 

 

 

(i)

Establishment of Chaparral 401(k) Plan.  Effective as of the Distribution Date,
Chaparral shall adopt, establish and maintain a Pension Plan and trust qualified
under section 401(a) and section 501(a) of the Code (the “Chaparral 401(k)
Plan”) that is substantially similar to the TXI Retirement Plan and trust (the
“TXI 401(k) Plan”).  Chaparral shall assume and thereafter be solely responsible
for all then existing or future employer Liabilities arising from or related to
the Chaparral 401(k) Plan and the administration thereof.  As soon as
practicable after the adoption of the Chaparral 401(k) Plan, Chaparral shall
submit an application to the IRS for a determination regarding the qualification
of the Chaparral 401(k) Plan and shall take any actions not inconsistent with
Chaparral’s other general commitments contained in this Agreement and make any
amendments necessary to receive a favorable determination letter.

 

 

 

 

 

 

(ii)

Transfer of Account Balances.  As soon as administratively practicable after the
Distribution Date, the TXI 401(k) Plan will be split-up into the portion
composed of the assets allocable to the TXI Business Employees, and the portion
composed of assets allocable to the Chaparral Business Employees.  The portion
of the TXI 401(k) Plan composed of assets allocable to the Chaparral Business
Employees will then be merged into the Chaparral 401(k) Plan.  The assets which
will be transferred in the merger to the Chaparral 401(k) Plan will include
applicable TXI stock and Chaparral stock, and promissory notes evidencing
outstanding loan balances of Chaparral Business Employees, all in accordance
with section 414(l) of the Code.  Without limiting the generality of the
foregoing, the transferred assets will remain subject to applicable qualified
domestic relations orders (as defined in section 414(p) of the Code).

 

 

 

 

 

 

(iii)

Company Contributions.  Chaparral shall assume and be responsible for making the
employer contributions to the Chaparral 401(k) Plan accounts of Chaparral
Business Employees for all calendar years beginning with 2005.  The employer
contributions for calendar year 2005 shall be calculated on the basis of
Chaparral Business Employees’ income and contributions for calendar year 2005,
regardless of whether earned or paid before or after the Cessation Time.

 

 

 

 

 

(b)

Financial Security Plan and Other Deferred Compensation.

20

--------------------------------------------------------------------------------




 

 

(i)

Establishment of Chaparral Financial Security Plan.  TXI maintains four plans
that provide retirement benefits to a select group of management or highly paid
employees, including both TXI Business Employees and Chaparral Business
Employees, collectively the “TXI Financial Security Plan” or “TXI FSP”.  The TXI
FSP has been adopted by Chaparral for the benefit if its pre-Distribution Date
employees, and Chaparral has full liability and responsibility to provide the
benefits promised under the TXI FSP to such employees.  Effective as of the
Distribution Date, Chaparral shall withdraw from the TXI FSP, shall establish a
form of Financial Security Plan (the “Chaparral FSP”) that is substantially
similar to the form of TXI FSP except that it shall provide benefits solely for
Chaparral Business Employees.  Effective on the Distribution Date TXI shall
amend the TXI FSP to exclude Chaparral Business Employees and to provide that
the TXI FSP will provide benefits solely for the TXI Business Employees.

 

 

 

 

 

 

(ii)

Assumption of Existing Plans.  Effective on the Distribution Date, Chaparral
shall assume and thereafter be solely responsible for all then existing or
future employer Liabilities arising from or related to the Chaparral FSP’s
covering any Chaparral Business Employees  and the administration thereof.

 

 

 

 

 

 

(iii)

Transfer of Insurance Policies.  As soon as administratively practicable after
the Distribution Date, TXI shall transfer to Chaparral the life insurance
policies on the lives of Chaparral Business Employees who have benefits under
the Chaparral FSP.  In addition, Chaparral shall transfer to TXI any life
insurance policies in which Chaparral is the beneficiary on the lives of TXI
Business Employees whose TXI FSP obligations are retained by TXI.

 

 

 

 

 

 

(iv)

Directors’ Deferred Compensation.  TXI permits each of its directors (“TXI
Director”) to annually defer a portion of his or her director fees pursuant to a
Deferred Compensation Agreement (“TXI Director’s Agreement”), and to, in effect,
convert the amount of the deferred compensation into hypothetical TXI shares,
with a corresponding number of actual TXI shares distributed upon the applicable
distribution date set froth in each such TXI Director’s Agreement. Effective on
the Distribution Date, Chaparral shall assume and thereafter be solely
responsible for all then existing or future Liabilities and administrative
responsibilities arising from or related to all TXI Director’s Agreements to
which any TXI Director who becomes a Chaparral director (“Chaparral Director”)
is a party, and such assumed TXI Director’s Agreements are hereafter referred to
as “Chaparral Director’s Agreements”.  All of the Agreements will be amended,
effective on the Distribution Date, to provide that (i) the additional
hypothetical Chaparral shares credited under each TXI Director’s Agreement as a
result of the Distribution shall be converted to an equivalent value of TXI
shares, and (ii) the hypothetical TXI shares credited under each Chaparral
Director’s Agreement shall be converted to an equivalent value of hypothetical
Chaparral shares.  As a result of such conversions, on the applicable
distribution dates TXI Directors will receive only TXI shares and Chaparral
Directors will receive only Chaparral shares.

          SECTION 5.19  Past Service Credit.  With respect to all Chaparral
Business Employees, Chaparral shall recognize all service, plan participation
and membership recognized under TXI’s Welfare Plans, Non-ERISA Benefit
Arrangements, retirement plans and programs including the TXI 401(k) Plan and
the TXI FSP for purposes of determining benefit eligibility, participation,
vesting, and calculation of benefits under Chaparral’s Welfare Plans, Non-ERISA
Benefit Arrangements, retirement plans and programs including the Chaparral
401(k) Plan, the Chaparral FSP. TXI will provide to Chaparral copies of any
records available to TXI to document such service, plan participation and
membership and cooperate with Chaparral to resolve any discrepancies or obtain
any missing data for purposes of determining benefit eligibility, participation,
vesting and calculation of benefits with respect to such Chaparral Business
Employees.

21

--------------------------------------------------------------------------------




          SECTION  5.20  Reimbursement and Indemnification. The parties hereto
agree to reimburse each other, within 30 days of receipt from the other party of
appropriate verification, for all costs and expenses which each may incur on
behalf of the other as a result of any of the Welfare Plans, Pension Plans and
Non-ERISA Benefit Arrangements and, as contemplated by Section 5.2, any
termination or severance payments or benefits. All Liabilities retained, assumed
or indemnified against by Chaparral pursuant to this Article V shall be deemed
Assumed Liabilities, and all Liabilities retained, assumed or indemnified
against by TXI pursuant to this Article V  shall be deemed Retained Liabilities.

          SECTION 5.21  Further Cooperation.  The parties shall provide each
other such records and information as may be necessary or appropriate to carry
out their obligations under this Article V or for the purposes of administering
the Chaparral plans described herein, and they will cooperate in the filing of
documents required by the transfer of assets and liabilities described herein.

ARTICLE VI
CERTAIN COVENANTS

          SECTION 6.1  Commercially Reasonable Efforts.  Upon the terms and
subject to the conditions set forth in this Agreement, each of the Parties
agrees to use all commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including (i) the obtaining of all necessary
actions or non-actions, waivers, consents and approvals from Governmental
Authorities and the making of all necessary registrations and filings (including
filings with Governmental Authorities) and the taking of all reasonable steps as
may be necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Authority, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties (“Third Party Consents”),
(iii) the defending of any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement, the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed and (iv) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by this Agreement.

          SECTION 6.2  Non-Assignable Contracts.  If and to the extent that any
TXI Party is unable to obtain any consent, approval or amendment necessary for
the transfer or assignment to any Chaparral Party of any Contract or other
rights relating to the Chaparral Business that would otherwise be transferred or
assigned to such Chaparral Party as contemplated by this Agreement or any other
agreement or document contemplated hereby, (i) such TXI Party shall continue to
be bound thereby and the purported transfer or assignment to such Chaparral
Party shall automatically be deemed deferred until such time as all legal
impediments are removed and all necessary consents have been obtained, and (ii)
unless not permitted by the terms thereof or by law, the Chaparral Parties shall
pay, perform and discharge fully all of the obligations of the TXI Parties
thereunder from and after the Distribution, or such earlier time as such
transfer or assignment would otherwise have taken place, and indemnify the TXI
Parties for all indemnifiable Losses arising out of such performance by such
Chaparral Party.  The TXI Parties shall, without further consideration therefor,
pay and remit to the applicable Chaparral Party promptly all monies, rights and
other considerations received in respect of such performance.  The TXI Parties
shall exercise or exploit their rights and options under all such Contracts and
other rights, agreements and documents referred to in this Section 6.2 only as
reasonably directed by Chaparral and at Chaparral’s expense.  If and when any
such consent, approval or amendment shall be obtained or such Contract or other
right or agreement shall otherwise become transferable or assignable or be able
to be novated, the TXI Parties shall promptly assign or transfer and novate (to
the extent permissible) all of their rights and obligations thereunder to the
applicable Chaparral Party without payment of further consideration, and the
Chaparral Party shall,without the payment of any further consideration therefor,
assume such rights and obligations.

22

--------------------------------------------------------------------------------




To the extent that the transfer or assignment of any Contract or other right (or
the proceeds thereof) pursuant to this Section 6.2 is prohibited by law or the
terms thereof, this Section 6.2 shall operate to create a subcontract with the
applicable Chaparral Party to perform each relevant Contract or other right,
agreement or document at a subcontract price equal to the monies, rights and
other considerations received by the TXI Parties with respect to the performance
by such Chaparral Party.

 

SECTION 6.3  Novation of Assumed Liabilities; Release of Guarantees.

 

 

 

(a)     Except as otherwise specifically provided in Section 2.8 with respect to
Shared Contracts and elsewhere in this Agreement, it is expressly understood and
agreed to by the Parties that upon the assumption by the Chaparral Parties of
the Assumed Liabilities, the TXI Parties and their respective officers,
directors and employees shall be released unconditionally by the Chaparral
Parties from any and all Liability, whether joint, several or joint and several,
for the discharge, performance or observance of any of the Assumed Liabilities,
so that the Chaparral Parties will be solely responsible for such Assumed
Liabilities.

 

 

 

(b)     The Chaparral Parties, at the reasonable request of any TXI Party, shall
use commercially reasonable efforts to obtain, or cause to be obtained, any
consent, approval, release, substitution or amendment required to novate
(including with respect to any federal government contract) or assign all
obligations under the Assumed Liabilities, or to obtain in writing the
unconditional release of all parties to such arrangements other than the
Chaparral Parties.

 

 

 

(c)     If a Chaparral Party is unable to obtain any such required consent,
approval, release, substitution or amendment, the applicable TXI Party shall
continue to be bound by such Assumed Liability and, unless not permitted by law
or the terms thereof, the Chaparral Parties shall, as agent or subcontractor for
the TXI Parties, pay, perform and discharge fully all of the obligations or
other Liabilities of the TXI Parties thereunder from and after the date hereof. 
The Chaparral Parties shall indemnify and hold harmless the TXI Parties against
any Liabilities arising in connection with such Assumed Liability.  Except as
otherwise set forth in this Agreement, the TXI Parties shall, without further
consideration, pay and remit, or cause to be paid or remitted, to the applicable
Chaparral Party promptly the after-tax amount of all money, rights and other
consideration received by it in respect of such performance (unless any such
consideration is a Retained Asset).  If and when any such consent, approval,
release, substitution or amendment shall be obtained or such Assumed Liability
shall otherwise become assignable or be able to be novated, the applicable TXI
Party shall thereafter assign, or cause to be assigned, all of their rights,
obligations and other Liabilities thereunder to the applicable Chaparral Party
without payment of further consideration, and the Chaparral Parties shall,
without the payment of any further consideration, assume such rights and
obligations.

 

 

 

SECTION 6.4  Further Assurances.

 

 

 

(a)     In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the Distribution and
the other agreements and documents contemplated hereby.  Without limiting the
generality of the foregoing, each Party shall cooperate with the other Party to
execute and deliver, or use commercially reasonable efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
consents, approvals or authorizations of, any Governmental Authority or any
other Person under any permit, license, Contract or other instrument, and to
take all such other actions as such Party may reasonably be requested to take by
the other Party from time to time, consistent with the terms of this Agreement,
in order to confirm the title of the Chaparral Parties to all of the Transferred
Assets and the Chaparral Business, to put the applicable Chaparral Party in
actual possession and operating control thereof and to permit the applicable
Chaparral Party to exercise all rights with respect thereto and to effectuate
the provisions and purposes of this Agreement and the other agreements and
documents contemplated hereby or thereby.

23

--------------------------------------------------------------------------------




 

(b)     If any asset used principally in and reasonably necessary to the conduct
of the Chaparral Business is not transferred to the applicable Chaparral Party,
or any asset used principally in and reasonably necessary to the conduct of the
Retained Business is transferred to any Chaparral Party, TXI and Chaparral shall
negotiate in good faith after the Distribution to determine whether such asset
should be transferred to a Chaparral Party or to a TXI Party, as the case may
be, and the terms and conditions upon which such asset shall be made available
to a Chaparral Party or to a TXI Party, as the case may be.  Unless expressly
provided to the contrary in this Agreement or any Ancillary Agreement, if any
Liability arising out of or relating to the Chaparral Business is retained by
any TXI Party, or any Liability arising out of or relating to the Retained
Business is assumed by any Chaparral Party, TXI and Chaparral shall negotiate in
good faith after the Distribution to determine whether such Liability should be
transferred to a Chaparral Party or a TXI Party, as the case may be, and/or the
terms and conditions upon which any such Liability shall be transferred.

 

 

 

SECTION 6.5  Collection of Accounts Receivable.

 

 

 

(a)     Following the Distribution, the TXI Parties shall be entitled to control
all collection actions related to the Retained Business and the Chaparral
Parties shall be entitled to control all collection actions related to the
Chaparral Business, in each case including the determination of what actions are
necessary or appropriate and when and how to take any such action.

 

 

 

(b)     If, after the Distribution, any Chaparral Party shall receive any
remittance from any account debtors with respect to the accounts receivable
arising out of the Retained Business or other amounts due any TXI Party in
respect of services rendered by any TXI Party, or any TXI Party shall receive
any remittance from any account debtors with respect to the accounts receivable
arising out of the Chaparral Business or other amounts due any Chaparral Party
in respect of services rendered by any Chaparral Party, such Party shall receive
and deposit such remittance and hold the same for the benefit of the other
Party.  The Parties shall reconcile any amounts held under this Section 6.5 on a
weekly basis, with the difference between the amounts held by each Party for the
benefit of the other being settled by a cash payment to be made as soon as
practicable following such reconciliation and, in any event, no later than five
business days following the completion of such reconciliation.

 

 

 

(c)     Each Party shall deliver to the other such schedules and other
information with respect to accounts receivable as each shall reasonably request
from time to time in order to permit such Parties to reconcile their respective
records and to monitor the collection of all accounts receivable. Each Party
shall afford the other reasonable access to its books and records relating to
any accounts receivable.

          SECTION 6.6  Election of Chaparral Board of Directors.  Prior to the
Distribution, TXI agrees to vote all shares of Chaparral Common Stock held by it
in favor of the nominees to the Board of Directors of Chaparral, as set forth on
Schedule 6.6.

          SECTION 6.7  Late Payments.  Except as expressly provided to the
contrary in this Agreement or in any Ancillary Agreement, any amount not paid
when due pursuant to this Agreement or any Ancillary Agreement (and any amounts
billed or otherwise invoiced or demanded and properly payable that are not paid
within 30 days of the date of such bill, invoice or other demand) shall accrue
interest at a rate per annum equal to the Prime Rate.

24

--------------------------------------------------------------------------------




          SECTION 6.8  Registration and Listing.  Prior to the Distribution:

 

(a)     TXI and Chaparral shall cooperate with respect to the preparation of the
registration statement on Form 10, including such amendments or supplements
thereto as may be necessary (together, the “Registration Statement”), to effect
the registration of the Chaparral Common Stock under the Exchange Act. The
Registration Statement shall include or incorporate by reference an information
statement to be sent by TXI to its stockholders in connection with the
Distribution (the “Information Statement”). Chaparral and TXI shall use
commercially reasonable efforts to cause the Registration Statement to become
and remain effective under the Exchange Act as soon as reasonably practicable.
As soon as practicable, after the Record Date, TXI shall mail the Information
Statement to the holders of TXI Common Stock.

 

 

 

(b)     The Parties shall use commercially reasonable efforts to take all such
action as may be necessary or appropriate under state and foreign securities and
“Blue Sky” laws in connection with the transactions contemplated by this
Agreement.

 

 

 

(c)     TXI and Chaparral shall prepare, and Chaparral shall file and seek to
make effective, an application for the listing of the Chaparral Common Stock on
the NASDAQ National Market, subject to official notice of issuance. TXI shall,
to the extent commercially reasonable, give notice of the Record Date in
compliance with Rule 10b-17 of the Securities Exchange Act of 1934, as amended.

 

 

 

(d)     The Parties shall cooperate in preparing, filing with the SEC and
causing to become effective any registration statements or amendments thereto
that are necessary or appropriate in order to effect the transactions
contemplated hereby or to reflect the establishment of, or amendments to, any
employee benefit plans contemplated hereby.

          SECTION 6.9  No Noncompetition.  After the Distribution, either Party
may, except as otherwise provided in the Ancillary Agreements, (i) engage in the
same or similar activities or lines of business as the other Party or (ii) do
business, or refrain from doing business, with any potential or actual supplier
or customer of the other Party.

          SECTION 6.10 Litigation.

 

(a)     As of the Distribution, the Chaparral Parties shall assume and, except
as provided in Article VIII, pay all Liabilities that may result from the
Assumed Actions and all fees and costs relating to the defense of the Assumed
Actions, including attorneys’ fees and costs incurred after the Distribution.
“Assumed Actions” means those cases, claims and investigations (in which any TXI
Party or any Affiliate of a TXI Party, other than a Chaparral Party, is a
defendant or the party against whom the claim or investigation is directed)
primarily related to the Chaparral Business, including those listed on Schedule
6.10(a).

 

 

 

(b)     The TXI Parties shall transfer the Transferred Actions to Chaparral, and
Chaparral shall receive and have the benefit of all of the proceeds of such
Transferred Actions. “Transferred Actions” means those cases and claims (in
which any TXI Party or any of its Affiliates is a plaintiff or claimant)
primarily relating to the Chaparral Business, including those listed on Schedule
6.10(b).

 

 

 

(c)     Each Party agrees that at all times from and after the Distribution, if
an Action is commenced by a third party naming both Parties as defendants
thereto and with respect to which one Party is a nominal defendant, then the
other Party shall use commercially reasonable efforts to cause such nominal
defendant to be removed from such Action.

          SECTION 6.11  Signs; Use of Company Name.  Prior to December 31, 2005,
Chaparral shall remove (or, if necessary, on an interim basis cover up) any and
all exterior and interior signs and identifiers on the Transferred Assets that
refer or pertain to TXI, any TXI Party or the Retained Business, in the case of
Chaparral, or that refer or pertain to Chaparral, any Chaparral Party or the
Chaparral Business on the Retained Assets, in the case of TXI.

25

--------------------------------------------------------------------------------




Such removal shall be at the expense of the Party that owns the signs.  After
such period, (i) the Chaparral Parties shall not use or display the names “Texas
Industries”, “TXI” or any variations thereof, or other Trademarks, trade names,
logos or identifiers using any of such names or otherwise owned by or licensed
to any TXI Party that have not been assigned or licensed to a Chaparral Party,
and (ii) the TXI Parties shall not use or display the name “Chaparral” or any
variations thereof, or other Trademarks, trade names, logos or identifiers using
any of such names or otherwise owned by or licensed to any Chaparral Party that
have not been assigned or licensed to a TXI Party (collectively, the
“Non-Permitted Names”), without the prior written consent of the other Party;
provided, however, that notwithstanding the foregoing, nothing contained in this
Agreement shall prevent either Party from using the other’s name in public
filings with Governmental Authorities, materials intended for distribution to
either Party’s stockholders or any other communication in any medium that
describes the relationship between the Parties, including materials distributed
to employees relating to the transition of employee benefit plans; provided
further that Chaparral shall be permitted to use its inventories of packaging
and promotional materials and other supplies existing on the date hereof that
bear the TXI name or logo until June 30, 2006.

          SECTION 6.12  Transition Services.   Although neither Party is aware
of any transition services that either Party will be required to provide to the
other after the Distribution, for a period of one year after the Distribution if
either Party discovers that it requires the continuation of any service that had
been provided by the other Party prior to the Distribution, each Party will
negotiate in good faith an agreement to provide such services.  Such agreement
will provide that such services will be provided for up to two years after the
Distribution at a price and on terms that could be obtained on an arms length
basis from an independent third party.  Such services may include the licensing
of any intellectual property rights owned by one Party and used by the other
Party prior to the Distribution.

ARTICLE VII
CONDITIONS TO THE DISTRIBUTION

The obligation of TXI to effect the Distribution is subject to the satisfaction
or the waiver by TXI of each of the following conditions:

          SECTION 7.1  Consummation of Pre-Distribution Transactions.  The
pre-Distribution transactions contemplated by Article II of this Agreement shall
have been consummated in all material respects.

          SECTION 7.2  Effectiveness of Registration Statement; No Stop Order. 
The Registration Statement shall have been declared effective by the SEC, and no
stop order suspending the effectiveness of the Registration Statement shall have
been initiated or, to the knowledge of either of the Parties, threatened by the
SEC.

          SECTION 7.3  Approval of NASDAQ Listing Application.  The Chaparral
Common Stock to be distributed in the Distribution shall have been approved for
listing on the NASDAQ National Market, subject to official notice of issuance.

          SECTION 7.4  Approval by TXI Board of Directors.  This Agreement and
the transactions contemplated hereby, including the declaration of the
Distribution and a determination that TXI has sufficient surplus for the
dividend in accordance with Section 170 of the Delaware General Corporation Law,
shall have been duly approved by the Board of Directors of TXI in accordance
with applicable law and the Restated Certificate of Incorporation, as amended,
and By-Laws of TXI.

26

--------------------------------------------------------------------------------




          SECTION 7.5  Receipt of Tax Opinion.  TXI’s Board of Directors shall
have received an opinion satisfactory to it of its tax counsel which shall not
have been rescinded, substantially to the effect that the Contribution will
qualify as a tax-free transaction for federal income tax purposes under Section
368(a)(1)(D) of the Code, that the Distribution will qualify as a tax-free
distribution for federal income tax purposes under Section 355 of the Code, and
that no income, gain or loss will be recognized by TXI, Chaparral or the TXI
stockholders as a result of the Contribution or the Distribution.

          SECTION 7.6  Consents.

 

(a)     All Material Governmental Approvals and Consents required to permit the
valid consummation of the Distribution shall have been obtained without any
conditions being imposed that would have a material adverse effect on TXI or
Chaparral.

 

 

 

(b)     TXI shall have obtained the Third Party Consents that shall be required
in connection with the Distribution or Contribution, including any consents
required from holders of TXI’s 10¼% Senior Notes due 2011 (to the extent not
theretofore repaid), except those for which the failure to obtain such consents,
approvals or waivers would not, in the reasonable opinion of TXI , individually
or in the aggregate have a material adverse effect on TXI, Chaparral or the
consummation of the Distribution or Contribution.

          SECTION 7.7  No Other Events.  No other events or developments shall
have occurred that, in the judgment of the TXI Board of Directors, would result
in the Distribution having a material adverse effect on TXI or its stockholders.

          SECTION 7.8  No Actions.  No action, suit or proceeding shall have
been instituted or threatened by or before any court or quasi-judicial or
administrative agency of any federal, state, local or foreign jurisdiction or
before any arbitrator to restrain, enjoin or otherwise prevent the Distribution
or the other transactions contemplated by this Agreement (including a stop order
with respect to the effectiveness of the Registration Statement), and no order,
injunction, judgment, ruling or decree issued by any court of competent
jurisdiction shall be in effect restraining the Distribution or such other
transactions.

          SECTION 7.9  Compliance with State and Foreign Securities and “Blue
Sky” Laws.  The Parties shall have taken all such action as may be necessary or
appropriate under state and foreign securities and “blue sky” laws in connection
with the Distribution.

          SECTION 7.10 Resignations.  Prior to the Distribution, all of TXI’s
designees shall have resigned or been removed as officers and from all Boards of
Directors or similar governing bodies of all Chaparral Parties and all of
Chaparral’s designees shall have resigned or been removed as officers and from
all Boards of Directors or similar governing bodies of all TXI Parties.

          SECTION 7.11  Dissemination of Information to TXI Stockholders.  Prior
to the Distribution, the Parties shall have prepared and mailed to the holders
of TXI Common Stock such information concerning Chaparral, its business,
operations and management, the Distribution and such other matters as TXI shall
reasonably determine and as may be required by law.

          SECTION 7.12  Ancillary Agreements.  Each of the Ancillary Agreements
shall have been executed and delivered, and each of such agreements shall be in
full force and effect.

          SECTION 7.13  Satisfaction of Conditions.  The satisfaction of the
foregoing conditions are for the sole benefit of TXI and shall not give rise to
or create any duty on the part of TXI or the TXI Board of Directors to waive or
not waive any such condition, to effect the Distribution or in any way limit
TXI’s power of termination set forth in Section 13.12.

27

--------------------------------------------------------------------------------




ARTICLE VIII
INSURANCE MATTERS

          SECTION 8.1  Insurance Prior to the Distribution Date.  Except as may
otherwise be expressly provided in this Article VIII, the TXI Parties and their
Affiliates shall not have any Liability whatsoever as a result of the insurance
policies and practices of TXI and its Subsidiaries and Affiliates in effect at
any time prior to the Distribution Date, including as a result of the level or
scope of any such insurance, the creditworthiness of any insurance carrier, the
terms and conditions of any policy and the adequacy or timeliness of any notice
to any insurance carrier with respect to any claim or potential claim or
otherwise.

          SECTION 8.2  Ownership of Existing Policies and Programs.  TXI or one
or more of the other TXI Parties shall continue to own all property damage and
business interruption, and liability insurance policies and programs, including,
without limitation, primary and excess general liability, executive liability,
automobile, workers’ compensation, property damage and business interruption,
crime and surety insurance policies, in effect on or before the Distribution
Date (collectively, the “TXI Policies” and individually, a “TXI Policy”). 
Subject to the provisions of this Agreement, the TXI Parties shall retain all of
their respective rights, benefits and privileges, if any, under the TXI
Policies.  Nothing contained herein shall be construed to be an attempted
assignment of or a change to any part of the ownership of the TXI Policies. 
With respect to any claim relating to the Chaparral Business or the Transferred
Assets, TXI shall have sole responsibility for claims administration and
financial administration of the TXI Policies and such administration shall be
governed solely by the terms of Sections 8.5 and 8.6.

          SECTION 8.3  Maintenance of Insurance for Chaparral.  Through the
Distribution Date, TXI will maintain in full force and effect its existing
insurance to the extent that it applies to the Transferred Assets or the
Chaparral Business.

          SECTION 8.4  Acquisition and Maintenance of Post-Distribution
Insurance by Chaparral.  Commencing on and as of the Distribution Date,
Chaparral shall be responsible for establishing and maintaining separate
property damage and business interruption and liability insurance policies and
programs (including, primary and excess general liability, executive liability,
automobile, workers’ compensation, property damage and business interruption,
crime, surety and other similar insurance policies) for activities and claims
involving any Chaparral Party or any of their Affiliates, the Chaparral Business
and the Transferred Assets, in each case with commercially reasonable limits and
deductibles.  Each of the Chaparral Parties and its Affiliates, as appropriate,
shall be responsible for all administrative and financial matters relating to
insurance policies established and maintained by the Chaparral Parties for such
claims relating to any period on or after the Distribution.

          SECTION 8.5  Property Damage and Business Interruption Insurance
Claims Administration for Pre-Distribution Claims.  For property damage and
business interruption Losses related to the Transferred Assets or the Chaparral
Business which occur prior to the Distribution Date, TXI shall have the sole
right, responsibility and authority to prepare and process claims, including
claims that are to be paid by the TXI Parties in whole or in part because of
insurance or reinsurance in support of property damage and business interruption
insurance maintained by TXI prior to the Distribution Date. Any amounts received
by TXI with respect to any such unresolved claims in existence on the
Distribution Date that are settled subsequent to the Distribution Date shall be
paid to Chaparral within five (5) business days of receipt thereof by TXI.

          SECTION 8.6  Liability and Workers Compensation Insurance Claims
Administration for Pre-Distribution Claims.  The TXI Parties shall have the sole
right, responsibility and authority for liability and workers compensation
claims administration and financial administration of pre-Distribution claims
that relate to or affect the TXI Policies or that are uninsured due to the terms
of the TXI Policies.  Upon notification by a Chaparral Party of a claim relating
to a Chaparral Party under one or more of the TXI Policies, TXI shall cooperate
with Chaparral in asserting and pursuing coverage and payment for such claim by
the appropriate insurance carrier(s).  In asserting and pursuing such coverage
and payment, and subject to Section 10.6, TXI shall have sole power and
authority to make binding decisions, determinations, commitments and
stipulations on its own behalf and on behalf of the Chaparral Parties, which
decisions, determinations, commitments and stipulations shall be final and
conclusive if reasonably made to maximize the overall economic benefit of the
TXI Policies.

28

--------------------------------------------------------------------------------




The Chaparral Parties shall assume responsibility for, and shall pay to the
appropriate insurance carriers or other Persons, any premiums,
retrospectively-rated premiums, defense costs, indemnity payments, deductibles,
retentions or uninsured costs arising from liability or workers compensation
Losses which are uninsured because of coverage terms or conditions of the
policies covering such Losses, or other charges (collectively, “Insurance
Charges”) whenever arising, which shall become due and payable under the terms
and conditions of any applicable TXI Policy in respect of any Liabilities,
Losses, claims, Actions or occurrences, whenever arising or becoming known,
arising out of the ownership, use or operation of any of the assets, businesses,
operations or Liabilities of any Chaparral Party or any of its Affiliates, when
the same relate to the period prior to, on or after the Distribution Date.  To
the extent that the terms of any applicable TXI Policy provide that any TXI
Party shall have an obligation to pay or guarantee the payment of any Insurance
Charges relating to any Chaparral Party, TXI shall be entitled to demand that
Chaparral make such payment directly to the Person entitled thereto.  In
connection with any such demand, TXI shall submit to Chaparral a copy of any
invoice or listing of claims received by TXI pertaining to such Insurance
Charges together with appropriate supporting documentation.  In the event that
Chaparral fails to pay any such Insurance Charges when due and payable, whether
at the request of the Person entitled to payment or upon demand by TXI, the TXI
Parties may (but shall not be required to) pay such Insurance Charges for and on
behalf of the Chaparral Parties and, thereafter, Chaparral Parties shall
forthwith reimburse TXI for such payment within 30 days. Subject to the other
provisions of this Article VIII, the retention by TXI of the TXI Policies and
the responsibility for claims administration and financial administration of
such policies are in no way intended to limit, inhibit or preclude any right of
Chaparral, TXI or any other insured to insurance coverage for any insured claims
under the TXI Policies.

          SECTION 8.7  Non-Waiver of Rights to Coverage.  An insurance carrier
that would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the provisions of
this Article VIII, have any subrogation rights with respect thereto. No
insurance carrier or any third party shall be entitled to a benefit (i.e. a
benefit they would not be entitled to receive had no Distribution occurred or in
the absence of the provisions of this Article VIII) by virtue of the provisions
hereof.

          SECTION 8.8  Scope of Affected Policies of Insurance.  The provisions
of this Article VIII relate solely to matters involving property, damage and
business interruption, and liability insurance policies and programs, including,
without limitation, primary and excess general liability, executive liability,
automobile, workers’ compensation, property damage and business interruption,
crime and surety insurance policies, and shall not be construed to affect any
obligation of or impose any obligation on the Parties with respect to any life,
health and accident, dental or medical or any other insurance policies
applicable to any of the officers, directors, employees or other representatives
of the Parties or their Affiliates.

ARTICLE IX
EXPENSES

          SECTION 9.1  Allocation of Expenses.   Except as otherwise provided in
this Agreement or any other agreement contemplated hereby, or as otherwise
agreed to in writing by the Parties, all fees and expenses incurred in
connection with the transactions contemplated hereby or thereby, other than the
Debt Issuance Costs, shall be paid by TXI.  Specifically, (i) TXI shall absorb
all of the costs associated with the dedication of internal resources and
personnel to the transactions contemplated hereby at all times prior to the
Distribution Date, and (ii) TXI shall pay all fees and expenses that are related
directly to the implementation of the Distribution transactions on or prior to
the Distribution Date. Chaparral shall pay all Debt Issuance Costs.   All fees
and expenses incurred after the Distribution  Date shall be paid by the party
incurring such fees and expenses.

29

--------------------------------------------------------------------------------




ARTICLE X
INDEMNIFICATION

          SECTION 10.1  Release of Pre-Distribution Claims.

 

(a)     Except as provided in Section 10.1(b), effective as of the Distribution
Date, each Party does hereby, on behalf of itself and its respective
Subsidiaries and Affiliates, successors and assigns and all Persons who at any
time prior to the Distribution Date have been shareholders, directors, officers,
agents or employees of either Party (in each case, in their respective
capacities as such), remise, release and forever discharge the other Party, its
respective Subsidiaries and Affiliates, successors and assigns and all Persons
who at any time prior to the Distribution Date have been shareholders,
directors, officers, agents or employees of such Party (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Distribution Date, including in
connection with the transactions and all other activities to implement the
Distribution.

 

 

 

(b)     Nothing contained in Section 10.1(a) shall impair any right of any
Person identified in Section 10.1(a) to enforce this Agreement, any Ancillary
Agreement or any agreements, arrangements, commitments or understandings that
are specified in Section 2.7 or the Schedule thereto not to terminate as of the
Distribution Date, in each case in accordance with its terms.  Nothing contained
in Section 10.1(a) shall release any Person from:

 

 

 

 

 

 

(i)

any Liability provided in or resulting from any agreement of the Parties that is
specified in Section 2.7 or the Schedule thereto as not to terminate as of the
Distribution Date, or any other Liability specified in Section 2.7 as not to
terminate as of the Distribution Date;

 

 

 

 

 

 

(ii)

any Liability, contingent or otherwise, assumed, transferred, assigned, retained
or allocated to a Party, its Subsidiaries or Affiliates in accordance with, or
any other Liability of any Party, its Subsidiaries or Affiliates under this
Agreement;

 

 

 

 

 

 

(iii)

any Liability that any Indemnified Party may have with respect to
indemnification or contribution pursuant to this Agreement for claims brought
against the Parties or their respective Subsidiaries or Affiliates by third
Persons, which Liability shall be governed by the provisions of this Article X
and, if applicable, the appropriate provisions of the Ancillary Agreements.

 

 

 

(c)     Neither Party shall make, nor permit any of its Subsidiaries or
Affiliates to make, any claim or demand, or commence any Action asserting any
claim or demand, including any claim of contribution or indemnification, against
the other Party, or any other Person released pursuant to Section 10.1(a), with
respect to any Liability released pursuant to Section 10.1(a).

 

 

 

(d)     It is the intent of each of the Parties by virtue of the provisions of
this Section 10.1 to provide for a full and complete release and discharge of
all Liabilities existing or arising from all acts and events occurring or
failing to occur or alleged to have occurred or to have failed to occur and all
conditions existing or alleged to have existed on or before the Distribution
Date, between the Parties (including any contractual agreements or arrangements
existing or alleged to exist between the Parties on or before the Distribution
Date), except as expressly set forth in Section 10.1(b).  At any time, at the
reasonable request of either Party, the other Party shall execute and deliver
releases reflecting the provisions hereof.

30

--------------------------------------------------------------------------------




          SECTION 10.2  Indemnification by Chaparral.  Except as provided in
Section 10.5 and except as expressly provided in the Ancillary Agreements,
Chaparral shall, and shall cause each of the other Chaparral Parties to,
indemnify, defend and hold harmless the TXI Parties and each of their
Affiliates, directors, officers, employees and agents, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“TXI Indemnified Parties”), from and against any and all Expenses or Losses
incurred or suffered by one or more of the TXI Indemnified Parties, in
connection with, relating to, arising out of or due to, directly or indirectly,
any of the following items:

 

(a)     any claim that the information relating to a Chaparral Party included in
the Registration Statement, the Information Statement or the Offering Memorandum
is or was false or misleading with respect to any material fact or omits or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, regardless of whether the occurrence, action or
other event giving rise to the applicable matter took place prior to or
subsequent to the Distribution Date;

 

 

 

(b)     the Chaparral Business as conducted before, on or after the Distribution
Date;

 

 

 

(c)     the Transferred Assets;

 

 

 

(d)     the Assumed Liabilities;and

 

 

 

(e)     the breach by any Chaparral Party of any covenant or agreement set forth
in this Agreement, any Ancillary Agreement or any Conveyancing Instrument, in
each case, regardless of when or where the loss, claim, accident, occurrence,
event or happening giving rise to the Expense or Loss took place, or whether any
such loss, claim, accident, occurrence, event or happening is known or unknown,
or reported or unreported.

          SECTION 10.3  Indemnification by TXI.  Except as provided in Section
10.5 and except as expressly provided in the Ancillary Agreements, TXI shall
indemnify, defend and hold harmless the Chaparral Parties and each of their
Affiliates, directors, officers, employees and agents, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Chaparral Indemnified Parties”), from and against any and all Expenses or
Losses incurred or suffered by one or more of the Chaparral Indemnified Parties
in connection with, relating to, arising out of or due to, directly or
indirectly, any of the following items:

 

(a)     any claim that the information relating to TXI (but excluding
information relating to Chaparral) included in the Registration Statement, the
Information Statement or the Offering Memorandum is or was false or misleading
with respect to any material fact or omits or omitted to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, regardless of whether the occurrence, action or other event giving
rise to the applicable matter took place prior to or subsequent to the
Distribution Date;

 

 

 

(b)     the business (other than the Chaparral Business) conducted by the TXI
Parties or predecessors before, on or after the Distribution Date;

 

 

 

(c)     the assets owned by the TXI Parties other than the Transferred Assets;

 

 

 

(d)     the Liabilities (including the Retained Liabilities) of the TXI Parties
other than the Assumed Liabilities;

31

--------------------------------------------------------------------------------




 

(e)     the breach by any TXI Party of any covenant or agreement set forth in
this Agreement, any Ancillary Agreement or any Conveyancing Instrument;

 

 

 

regardless of when or where the loss, claim, accident, occurrence, event or
happening giving rise to the Expense or Loss took place, or whether any such
loss, claim, accident, occurrence, event or happening is known or unknown, or
reported or unreported.

          SECTION 10.4  Applicability of and Limitation on Indemnification. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE INDEMNITY OBLIGATION UNDER THIS ARTICLE
X SHALL APPLY NOTWITHSTANDING ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY AND SHALL APPLY WITHOUT REGARD TO WHETHER THE LOSS, LIABILITY,
CLAIM, DAMAGE, COST OR EXPENSE FOR WHICH INDEMNITY IS CLAIMED HEREUNDER IS BASED
ON STRICT LIABILITY, ABSOLUTE LIABILITY, ANY OTHER THEORY OF LIABILITY OR ARISES
AS AN OBLIGATION FOR CONTRIBUTION.

          SECTION 10.5  Adjustment of Indemnifiable Losses.

 

(a)     The amount that any Party or any of its Affiliates (an “Indemnifying
Party”) is required to pay to any Person entitled to indemnification hereunder
(an “Indemnified Party”) shall be reduced by any insurance proceeds and other
amounts actually recovered by or on behalf of such Indemnified Party in
reduction of the related Expense or Loss.  If an Indemnified Party receives a
payment (an “Indemnity Payment”) required by this Agreement from an Indemnifying
Party in respect of any Expense or Loss and subsequently actually receives
insurance proceeds or other amounts in respect of such Expense or Loss, then
such Indemnified Party shall pay to the Indemnifying Party a sum equal to the
lesser of (1) the after-tax amount of such Insurance Proceeds or other amounts
actually received or (2) the net amount of Indemnity Payments actually received
previously.  The Indemnified Party agrees that the Indemnifying Party shall be
subrogated to such Indemnified Party under any insurance policy.

 

 

 

(b)     An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto, or, solely by virtue of
the indemnification provisions hereof, have any subrogation rights with respect
thereto.

 

 

 

(c)     Indemnity Payments (i) shall be increased to take into account any Tax
Costs incurred by the Indemnified Party arising from any Indemnity Payments from
the Indemnifying Party and (ii) shall be reduced to take into account any Tax
Benefit received by the Indemnified Party arising from the incurrence or payment
of any Indemnity Payment.

 

 

 

(d)     Amounts paid by TXI to or for the benefit of Chaparral, or by Chaparral
to or for the benefit of TXI, under this Article X (and under other specified
provisions of this Agreement) shall be treated by the Parties, for all
applicable tax purposes, as adjustments to the amount of Transferred Assets.

          SECTION 10.6  Procedures for Indemnification of Third Party Claims.

 

(a)     If any third party shall make any claim or commence any arbitration
proceeding or suit (collectively, a “Third Party Claim”) against any one or more
of the Indemnified Parties with respect to which an Indemnified Party intends to
make any claim for indemnification against any Chaparral Party under Section
10.2 or against TXI Party under Section 10.3, such Indemnified Party shall
promptly give written notice to the Indemnifying Party describing such Third
Party Claim in reasonable detail.  Notwithstanding the foregoing, the failure of
any Indemnified Party to provide notice in accordance with this Section 10.6(a)
shall not relieve the related Indemnifying Party of its obligations under this
Article X, except to the extent that such Indemnifying Party is actually
prejudiced by such failure to provide notice.

32

--------------------------------------------------------------------------------




 

(b)     The Indemnifying Party shall have 30 days after receipt of the notice
referred to in Section 10.6(a) to notify the Indemnified Party that it elects to
conduct and control the defense of such Third Party Claim.  If the Indemnifying
Party does not give the foregoing notice, the Indemnified Party shall have the
right to defend, contest, settle or compromise such Third Party Claim in the
exercise of its exclusive discretion subject to the provisions of Section
10.6(c), and the Indemnifying Party shall, upon request from any of the
Indemnified Parties, promptly pay to such Indemnified Parties in accordance with
the other terms of this Section 10.6(b) the amount of any Expense or Loss
resulting from their Liability to the third party claimant.  If the Indemnifying
Party gives the foregoing notice, the Indemnifying Party shall have the right to
undertake, conduct and control, through counsel reasonably acceptable to the
Indemnified Party, and at its sole expense, the conduct and settlement of such
Third Party Claim, and the Indemnified Party shall cooperate with the
Indemnifying Party in connection therewith, provided that (i) the Indemnifying
Party shall not thereby permit any lien, encumbrance or other adverse charge to
thereafter attach to any asset of any Indemnified Party; (ii) the Indemnifying
Party shall not thereby permit any injunction against any Indemnified Party;
(iii) the Indemnifying Party shall permit the Indemnified Party and counsel
chosen by the Indemnified Party and reasonably acceptable to the Indemnifying
Party to monitor such conduct or settlement and shall provide the Indemnified
Party and such counsel with such information regarding such Third Party Claim as
either of them may reasonably request (which request may be general or
specific), but the fees and expenses of such counsel chosen by the Indemnified
Party (including allocated costs of in-house counsel and other personnel) shall
be borne by the Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(B) the named parties to any such Third Party Claim include the Indemnified
Party and the Indemnifying Party and in the reasonable opinion of counsel to the
Indemnified Party representation of both parties by the same counsel would be
inappropriate due to actual or likely conflicts of interest between them, in
either of which cases the reasonable fees and disbursements of counsel for such
Indemnified Party (including allocated costs of in-house counsel and other
personnel) shall be paid by the Indemnified Party; and (iv) the Indemnifying
Party shall agree promptly to reimburse to the extent required under this
Article X the Indemnified Party for the full amount of any Expense or Loss
resulting from such Third Party Claim and all related expenses incurred by the
Indemnified Party.  In no event shall the Indemnifying Party, without the prior
written consent of the Indemnified Party, settle or compromise any claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to the Indemnified
Party a release from all Liability in respect of such claim.

 

 

 

                    If the Indemnifying Party shall not have undertaken the
conduct and control of the defense of any Third Party Claim as provided above,
the Indemnifying Party shall nevertheless be entitled through counsel chosen by
the Indemnifying Party and reasonably acceptable to the Indemnified Party to
monitor the conduct or settlement of such claim by the Indemnified Party, and
the Indemnified Party shall provide the Indemnifying Party and such counsel with
such information regarding such Third Party Claim as either of them may
reasonably request (which request may be general or specific), but all costs and
expenses incurred in connection with such monitoring shall be borne by the
Indemnifying Party.

 

 

 

(c)     So long as the Indemnifying Party is contesting any such Third Party
Claim in good faith, the Indemnified Party shall not pay or settle any such
Third Party Claim.  Notwithstanding the foregoing, the Indemnified Party shall
have the right to pay or settle any such Third Party Claim, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor by
the Indemnifying Party, and no amount in respect thereof shall be claimed as an
Expense or a Loss under this Article X.

 

 

 

          If the Indemnified Party determines in its reasonable good faith
judgment that the Indemnifying Party is not contesting such Third Party Claim in
good faith, the Indemnified Party shall have the right to undertake control of
the defense of such Third Party Claim upon five days written notice to the
Indemnifying Party and thereafter to defend, contest, settle or compromise such
Third Party Claim in the exercise of its exclusive discretion.

33

--------------------------------------------------------------------------------




 

          If the Indemnified Party shall have undertaken the conduct and control
of the defense of any Third Party Claim as provided above, the Indemnified
Party, on not less than 45 days prior written notice to the Indemnifying Party,
may make settlement (including payment in full) of such Third Party Claim, and
such settlement shall be binding upon the Parties for the purposes hereof,
unless within said 45-day period the Indemnifying Party shall have requested the
Indemnified Party to contest such Third Party Claim at the expense of the
Indemnifying Party. In such event, the Indemnified Party shall promptly comply
with such request and the Indemnifying Party shall have the right to direct the
defense of such claim or any litigation based thereon subject to all of the
conditions of Section 10.6(b). Notwithstanding anything in this Section 10.6(c)
to the contrary, if the Indemnified Party, in the good-faith belief that a claim
may materially and adversely affect it other than as a result of money damages
or other money payments, advises the Indemnifying Party that it has determined
to settle a claim, the Indemnified Party shall have the right to do so at its
own cost and expense, without any requirement to contest such claim at the
request of the Indemnifying Party, but without any right under the provisions of
this Article X for indemnification by the Indemnifying Party.

 

 

 

(d)     To the extent that, with respect to any claim governed by the Tax
Sharing Agreement, there is any inconsistency between the provisions of the Tax
Sharing Agreement and this Section 10.6, the provisions of the Tax Sharing
Agreement shall control with respect to such claim.

          SECTION 10.7  Procedures for Indemnification of Direct Claims.  Any
claim for indemnification on account of an Expense or a Loss made directly by
the Indemnified Party against the Indemnifying Party and that does not result
from a Third Party Claim shall be asserted by written notice from the
Indemnified Party to the Indemnifying Party specifically claiming
indemnification hereunder.  Such Indemnifying Party shall have a period of
45 days after the receipt of such notice within which to respond thereto.  If
such Indemnifying Party does not respond within such 45-day period, such
Indemnifying Party shall be deemed to have accepted responsibility to make
payment and shall have no further right to contest the validity of such claim. 
If such Indemnifying Party does respond within such 45-day period and rejects
such claim in whole or in part, such Indemnified Party shall be free to pursue
resolution as provided in Article XI.

          SECTION 10.8  Contribution.  If the indemnification provided for in
this Article X is unavailable to an Indemnified Party in respect of any Expense
or Loss arising out of or related to information contained in the Registration
Statement, the Information Statement or the Offering Memorandum, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Expense or Loss in such proportion as is appropriate to reflect the
relative fault of the Chaparral Indemnified Parties, on the one hand, or the TXI
Indemnified Parties, on the other hand, in connection with the statements or
omissions that resulted in such Expense or Loss.  The relative fault of any
Chaparral Indemnified Party, on the one hand, and of any TXI Indemnified Party,
on the other hand, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission of a material fact relates to information supplied
by the Chaparral Business or a Chaparral Indemnified Party, on the one hand, or
by the Retained Business or a TXI Indemnified Party, on the other hand.

          SECTION 10.9  Remedies Cumulative.  The remedies provided in this
Article X shall be cumulative and, subject to the provisions of Article XI,
shall not preclude assertion by an Indemnified Party of any other rights or the
seeking of any and all other remedies against any Indemnifying Party.

34

--------------------------------------------------------------------------------




          SECTION 10.10  Survival.  All covenants and agreements of the Parties
contained in this Agreement, including those relating to indemnification, shall
survive the Distribution Date indefinitely, unless a specific survival or other
applicable period is expressly set forth herein.

ARTICLE XI
DISPUTE RESOLUTION

          SECTION 11.1  Escalation and Mediation.

 

(a)     The Parties agree to use commercially reasonable efforts to resolve
expeditiously any dispute, controversy or claim between them with respect to the
matters covered hereby that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any Party involved in a
dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the Parties at a
senior level of management of the Parties.  A copy of any such Escalation Notice
shall be given to the General Counsel, or like officer or official, of each
Party involved in the dispute, controversy or claim (which copy shall state that
it is an Escalation Notice pursuant to this Agreement).  Any agenda, location or
procedures for such discussions or negotiations between the Parties may be
established by the Parties from time to time; provided, however, that the
Parties shall use commercially reasonable efforts to meet within 30 days of the
Escalation Notice.

 

 

 

(b)     The Parties may agree to retain a mediator, acceptable to both Parties,
to aid the Parties in their discussions and negotiations by informally providing
advice to the Parties.  Any opinion expressed by the mediator shall be strictly
advisory and shall not be binding on the Parties, nor shall any opinion
expressed by the mediator be admissible in any action or proceeding.  The
mediator shall be selected by the Party that did not deliver the applicable
Escalation Notice from the list of individuals to be supplied to the Parties by
the American Arbitration Association or such other entity as may be mutually
agreeable to the Parties.  Costs of the mediator shall be borne equally by the
Parties involved in the matter, except that each Party shall be responsible for
its own expenses.

          SECTION 11.2  Continuity of Service and Performance.  Unless otherwise
agreed in writing, the Parties will continue to provide service and honor all
other commitments under this Agreement and each Ancillary Agreement during the
course of dispute resolution pursuant to the provisions of this Article XI with
respect to all matters not subject to such dispute, controversy or claim.

          SECTION 11.3  Choice of Forum.  Any mediation hereunder shall take
place in Dallas, Texas, unless otherwise agreed in writing by the Parties.

          SECTION 11.4  Ability to Pursue Other Legal Remedies.  For the
avoidance of doubt, nothing in this Article XI shall prevent any Party from
pursuing any and all remedies available to it in connection with a dispute
relating to this Agreement or any of the Ancillary Agreements.

ARTICLE XII
ACCESS TO INFORMATION AND SERVICES

          SECTION 12.1  Agreement for Exchange of Information.

 

(a)     At all times from and after the Distribution Date for a period of seven
years, as soon as reasonably practicable after written request: (i) the TXI
Parties shall afford to the Chaparral Parties and their authorized accountants,
counsel and other designated representatives reasonable access during normal
business hours, at Chaparral’s expense and provide copies of, all records,
books, contracts, instruments, data, documents and other information
(collectively, “Information”) in the possession or under the control of the TXI
Parties immediately following the Distribution Date that relates to Chaparral,
the Chaparral Business, the Chaparral Business Employees or tax returns required
to be filed by Chaparral; and (ii) the Chaparral Parties shall afford to the TXI
Parties and their authorized accountants, counsel and other designated
representatives reasonable access during normal business hours to, or, at TXI’s
expense, provide copies of, all Information in the possession or under the
control of the Chaparral Parties immediately following the Distribution Date
that relates to TXI, the Retained Business, the employees of TXI or tax returns
required to be filed by TXI; provided, however, that in the event that either
Party determines that any such provision of or access to Information could
violate any law or agreement or waive any attorney-client privilege, the Parties
shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence.

35

--------------------------------------------------------------------------------




 

(b)     Either Party may request Information under Section 12.1(a):  (i) to
comply with reporting, disclosure, filing or other requirements imposed on the
requesting party (including under applicable securities or tax laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, claims defense, regulatory filings,
litigation, tax or other similar requirements, (iii) for use in compensation,
benefit or welfare plan administration or other bona fide business purposes or
(iv) to comply with its obligations under this Agreement or any Ancillary
Agreement.

          SECTION 12.2  Ownership of Information.  Any Information owned by one
Party that is provided to a requesting Party pursuant to Section 12.1 shall be
deemed to remain the property of the providing Party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed to grant or
confer rights of license or otherwise in any such Information.

          SECTION 12.3  Compensation for Providing Information.  The Party
requesting Information agrees to reimburse the providing Party for the
reasonable costs, if any, of creating, gathering and copying such Information,
to the extent that such costs are incurred for the benefit of the requesting
Party.  Except as otherwise specifically provided in this Agreement, such costs
shall be computed in accordance with the providing Party’s standard methodology
and procedures.

          SECTION 12.4  Retention of Records.  To facilitate the possible
exchange of Information pursuant to this Article XII after the Distribution
Date, the Parties agree to use commercially reasonable efforts to retain all
Information in their respective possession or control on the Distribution Date
in accordance with the policies and procedures of TXI as in effect on the
Distribution Date or such other procedures as may reasonably be adopted by the
applicable Party after the Distribution Date.  No party will destroy, or permit
any of its Subsidiaries or Affiliates to destroy, any Information that the other
Party may have the right to obtain pursuant to this Agreement prior to the
seventh anniversary of the date hereof, and thereafter without first using
commercially reasonable efforts to notify the other Party of the proposed
destruction and giving the other Party the opportunity to take possession of
such Information prior to such destruction; provided, however, that in the case
of any Information relating to taxes, the provisions of the Tax Sharing
Agreement shall apply.

          SECTION 12.5  Limitation of Liability.  No Party shall have any
Liability to the other Party (i) if any Information exchanged or provided
pursuant to this Agreement that is an estimate or forecast, or that is based on
an estimate or forecast, is found to be inaccurate, in the absence of gross
negligence or willful misconduct by the Party providing such Information, or
(ii) if any Information is destroyed after commercially reasonable efforts to
comply with the provisions of Section 12.4.

          SECTION 12.6  Production of Witnesses.  At all times from and after
the Distribution Date, each Party shall use commercially reasonable efforts to
make available to the other Party (without cost other than reimbursement of
actual out-of-pocket expenses to, and upon prior written request of, the other
Party) its directors, officers, employees and agents as witnesses to the extent
that the same may reasonably be required by the other Party in connection with
any legal, administrative or other proceeding in which the requesting Party may
from time to time be involved with respect to the Chaparral Business, the
Retained Business or any transactions contemplated hereby.

36

--------------------------------------------------------------------------------




          SECTION 12.7  Confidentiality.

 

(a)     From and after the Distribution Date, each of TXI and Chaparral shall
hold, and shall cause their respective Subsidiaries, Affiliates, directors,
officers, employees, agents, consultants, advisors and other representatives to
hold, in strict confidence, with at least the same degree of care that applies
to TXI’s confidential and proprietary information pursuant to policies in effect
as of the Distribution Date or such other procedures as may reasonably be
adopted by the applicable Party after the Distribution Date, all non-public
information concerning or belonging to the other Party or any of its
Subsidiaries or Affiliates obtained by it prior to the Distribution Date,
accessed by it pursuant to Section 12.1, or furnished to it by the other Party
or any of its Subsidiaries or Affiliates pursuant to this Agreement or any
agreement or document contemplated hereby, including, without limitation, any
trade secrets, technology, know-how and other non-public, proprietary
intellectual property rights licensed pursuant to the Intellectual Property
License Agreements and shall not release or disclose such information to any
other Person, except their representatives, who shall be bound by the provisions
of this Section 12.7; provided, however, that TXI and Chaparral and their
Subsidiaries, Affiliates, respective directors, officers, employees, agents,
consultants, advisors and other representatives may disclose such information
if, and only to the extent that, (i) a disclosure of such information is
compelled by judicial or administrative process or, in the opinion of such
Party’s counsel, by other requirements of law (in which case the disclosing
Party will provide, to the extent practicable under the circumstances, advance
written notice to the other Party of its intent to make such disclosure), or
(ii) such Party can show that such information (A) is published or is or
otherwise becomes available to the general public or is in the public domain
without breach of this Agreement; (B) has been furnished or made known to the
recipient without any obligation to keep it confidential by a third party under
circumstances which are not known to the recipient to involve a breach of the
third party’s obligations to a Party hereto; (C) was developed independently of
information furnished to the recipient under this Agreement; or (D) in the case
of information furnished after the Distribution Date, was not known to the
recipient at the time of the Distribution but became known to the recipient
prior to the time of receipt thereof from the other Party.

 

 

 

(b)     Each Party acknowledges that the other Party would not have an adequate
remedy at law for the breach by the acknowledging Party of any one or more of
the covenants contained in this Section 12.7 and agrees that, in the event of
such breach, the other Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 12.7 and to enforce specifically the terms and provisions of this
Section. Notwithstanding any other Section hereof, the provisions of this
Section 12.7 shall survive the Distribution Date indefinitely.

          SECTION 12.8  Privileged Matters.

 

(a)     Each of TXI and Chaparral agrees to maintain, preserve and assert all
privileges, including, without limitation, privileges arising under or relating
to the attorney-client relationship (which shall include without limitation the
attorney-client and work product privileges), not heretofore waived, that relate
to the Chaparral Business, the Retained Business, the Assumed Liabilities, the
Retained Liabilities, the Transferred Assets and the Retained Assets for any
period prior to the Distribution Date (“Privilege” or “Privileges”).  Each Party
acknowledges and agrees that any costs associated with asserting any Privilege
shall be borne by the Party requesting that such privilege be asserted.  Each
Party agrees that it shall not waive any Privilege that could be asserted under
applicable law without the prior written consent of the other Party.  The rights
and obligations created by this Section 12.8 shall apply to all information as
to which, but for the Distribution, either Party would have been entitled to
assert or did assert the protection of a Privilege (“Privileged Information”),
including without limitation, (i) any and all information generated prior to the
Distribution Date but which, after the Distribution, is in the possession of
either Party; and (ii) all information generated, received or arising after the
Distribution Date that refers to or relates to Privileged Information generated,
received or arising prior to the Distribution Date.

37

--------------------------------------------------------------------------------




 

(b)     Upon receipt by either Party of any subpoena, discovery or other request
that may call for the production or disclosure of Privileged Information or if
either Party obtains knowledge that any current or former employee of a TXI
Party or a Chaparral Party has received any subpoena, discovery or other request
that may call for the production or disclosure of Privileged Information, such
Party shall notify promptly the other Party of the existence of the request and
shall provide the other Party a reasonable opportunity to review the information
and to assert any rights it may have under this Section 12.8 or otherwise to
prevent the production or disclosure of Privileged Information.  Each Party
agrees that it will not produce or disclose any information that may be covered
by a Privilege under this Section 12.8 unless (i) the other Party has provided
its written consent to such production or disclosure (which consent shall not be
unreasonably withheld), or (ii) a court of competent jurisdiction has entered a
final, nonappealable order finding that the information is not entitled to
protection under any applicable Privilege.

 

 

 

(c)     TXI’s transfer of books and records and other information to Chaparral,
and TXI’s agreement to permit Chaparral to possess Privileged Information
existing or generated prior to the Distribution Date, are made in reliance on
Chaparral’s agreement, as set forth in Sections 12.7 and 12.8, to maintain the
confidentiality of Privileged Information and to assert and maintain all
applicable Privileges.  The access to information being granted pursuant to
Section 12.1, the agreement to provide witnesses and individuals pursuant to
Section 12.6 and the transfer of Privileged Information to Chaparral pursuant to
this Agreement shall not be deemed a waiver of any Privilege that has been or
may be asserted under this Section 12.8 or otherwise.  Nothing in this Agreement
shall operate to reduce, minimize or condition the rights granted to TXI in, or
the obligations imposed upon Chaparral by, this Section 12.8.

ARTICLE XIII
MISCELLANEOUS

          SECTION 13.1  Entire Agreement.  This Agreement and the Ancillary
Agreements, including the Schedules and Exhibits referred to herein and therein
and the documents delivered pursuant hereto and thereto, constitute the entire
agreement between the Parties with respect to the subject matter contained
herein or therein, and supersede all prior agreements, negotiations,
discussions, understandings, writings and commitments between the Parties with
respect to such subject matter.

          SECTION 13.2  Choice of Law and Forum.  This Agreement shall be
governed by and construed and enforced in accordance with the substantive laws
of the State of Texas and the federal laws of the United States of America
applicable therein, as though all acts and omissions related hereto occurred in
Texas.

          SECTION 13.3  Amendment.  Prior to the Distribution Date, this
Agreement and the Ancillary Agreements may be amended or supplemented by TXI in
its sole discretion.  After the Distribution Date, this Agreement and the
Ancillary Agreements shall not be amended or supplemented except by a written
instrument signed by an authorized representative of each of the Parties.

          SECTION 13.4  Waiver.  Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the Party or Parties
entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
in writing signed by an authorized representative of such Party.  The failure of
any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, or in any way to affect the validity
of this Agreement or any part hereof or the right of any Party thereafter to
enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to constitute a waiver of any other or subsequent
breach.

38

--------------------------------------------------------------------------------




          SECTION 13.5  Partial Invalidity.  Wherever possible, each provision
hereof shall be interpreted in such a manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision or provisions shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

          SECTION 13.6  Execution in Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by and
delivered to each of the Parties.

          SECTION 13.7  Successors and Assigns.  This Agreement and each
Ancillary Agreement shall be binding upon and inure to the benefit of the
Parties hereto and thereto, respectively, and their successors and permitted
assigns; provided, however, that the rights of either Party under this Agreement
and each Ancillary Agreement shall not be assignable by such Party without the
prior written consent of the other Party.  The successors and permitted assigns
hereunder shall include, without limitation, any permitted assignee as well as
the successors in interest to such permitted assignee (whether by merger,
liquidation (including successive mergers or liquidations) or otherwise).

          SECTION 13.8  Third Party Beneficiaries.  Except to the extent
otherwise provided in Article X or in any Ancillary Agreement, the provisions of
this Agreement and each Ancillary Agreement are solely for the benefit of the
Parties and their respective Affiliates, successors and permitted assigns and
shall not confer upon any third Person any remedy, claim, Liability,
reimbursement or other right in excess of those existing without reference to
this Agreement or any Ancillary Agreement.  Nothing in this Agreement or any
Ancillary Agreement shall obligate TXI or Chaparral to assist any Chaparral
Business Employee to enforce any rights such employee may have with respect to
any of the employee benefits described in this Agreement.

          SECTION 13.9  Notices.  All notices, requests, claims, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed given or delivered (i) when delivered personally, (ii) if
transmitted by facsimile when confirmation of transmission is received, (iii) if
sent by registered or certified mail, postage prepaid, return receipt requested,
on the third business day after mailing or (iv) if sent by private courier when
received; and shall be addressed as follows:

          If to TXI, to:

                    TXI Industries, Inc.
                    1341 W. Mockingbird Lane
                    Dallas, Texas  75247
                    Attention: General Counsel
                    Facsimile:    972/647-3320

          If to Chaparral, to:

                    Chaparral Steel Company
                    300 Ward Road
                    Midlothian, Texas  76065
                    Attention: General Counsel
                    Facsimile:    972/775-1930

39

--------------------------------------------------------------------------------




or to such other address as such Party may indicate by a notice delivered to the
other Party.

          SECTION 13.10  Performance.  Each Party shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary or Affiliate of
such Party.

          SECTION 13.11  No Public Announcement.  Neither TXI nor Chaparral
shall, without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such Party shall be so obligated by law or the
rules of any stock exchange or quotation system, in which case the other Party
shall be advised and the Parties shall use commercially reasonable efforts to
cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with the
accounting and SEC disclosure obligations or the rules of any stock exchange.

          SECTION 13.12  Termination.  Notwithstanding any provisions hereof,
this Agreement may be terminated and the Distribution abandoned at any time
prior to the Distribution Date by and in the sole discretion of the Board of
Directors of TXI without the prior approval of any Person.  In the event of such
termination, this Agreement shall forthwith become void and no Party shall have
any Liability to any Person by reason of this Agreement.

          SECTION 13.13  Limitation of Liability. In no event shall any TXI
Party be liable to any Chaparral Party or any Chaparral Party be liable to any
TXI Party for any special, consequential, indirect, incidental or punitive
damages or lost profits, however caused and on any theory of liability
(including negligence) arising in any way out of this Agreement, whether or not
such party has been advised of the possibility of such damages; provided,
however, that the foregoing limitations shall not limit each Party’s
indemnification obligations for Liabilities to third parties as set forth in
Article X.

40

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By

/s/ MEL G. BREKHUS

 

 

--------------------------------------------------------------------------------

 

Name:

Mel G. Brekhus

 

Title:

President and Chief Executive Officer

 

 

 

CHAPARRAL STEEL COMPANY

 

 

 

 

By

/s/ J. CELTYN HUGHES

 

 

--------------------------------------------------------------------------------

 

Name:

J. Celtyn Hughes

 

Title:

Vice President and Chief Financial Officer

41

--------------------------------------------------------------------------------